 

 

CREDIT AGREEMENT

 

 

dated as of April 30, 2019

 

 

among

 

 

ROLLINS, INC.,

as Borrower,

 

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

 

 

SUNTRUST BANK,

as Administrative Agent

 

 

and

 

 

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

 



 



 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arranger and Bookrunner

 

 

and

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

as Joint Lead Arranger

 

 



TABLE OF CONTENTS

 



  Page ARTICLE I       DEFINITIONS; CONSTRUCTION 1 Section 1.1. Definitions 1
Section 1.2. Classifications of Loans and Borrowings 28 Section 1.3. Accounting
Terms and Determination 28 Section 1.4. Terms Generally 29 Section 1.5. Exchange
Rates; Currency Equivalents 29 Section 1.6. Change of Currency 30 Section 1.7.
Additional Alternative Currencies 30       ARTICLE II       AMOUNT AND TERMS OF
THE COMMITMENTS 31 Section 2.1. General Description of Facilities 31 Section
2.2. Revolving Loans 31 Section 2.3. Procedure for Revolving Borrowings 31
Section 2.4. Swingline Commitment 32 Section 2.5. Term Loan Commitments 33
Section 2.6. Funding of Borrowings 33 Section 2.7. Interest Elections 34 Section
2.8. Optional Reduction and Termination of Commitments 35 Section 2.9. Repayment
of Loans 35 Section 2.10. Evidence of Indebtedness 36 Section 2.11. Optional
Prepayments 37 Section 2.12. Mandatory Prepayments 37 Section 2.13. Interest on
Loans 38 Section 2.14. Fees 38 Section 2.15. Computation of Interest and Fees 39
Section 2.16. Inability to Determine Interest Rates 39 Section 2.17. Illegality
41 Section 2.18. Increased Costs 41 Section 2.19. Funding Indemnity 42 Section
2.20. Taxes 43 Section 2.21. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 46 Section 2.22. Letters of Credit 48 Section 2.23. Increase of
Revolving Commitments; Additional Lenders 52 Section 2.24. Mitigation of
Obligations 53 Section 2.25. Replacement of Lenders 53 Section 2.26. Defaulting
Lenders 54 Section 2.27. Extension of Revolving Commitment Termination Date 57  
    ARTICLE III         CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT 59
Section 3.1. Conditions to Effectiveness 59 Section 3.2. Conditions to Each
Credit Event 62 Section 3.3. Delivery of Documents 62 Section 3.4. Termination
of Existing Credit Facility 62

ii

 

ARTICLE IV         REPRESENTATIONS AND WARRANTIES 63 Section 4.1. Existence;
Power 63 Section 4.2. Organizational Power; Authorization 63 Section 4.3.
Governmental Approvals; No Conflicts 63 Section 4.4. Financial Statements 63
Section 4.5. Litigation and Environmental Matters 64 Section 4.6. Compliance
with Laws and Agreements 64 Section 4.7. Investment Company Act 64 Section 4.8.
Taxes 64 Section 4.9. Margin Regulations 64 Section 4.10. ERISA 65 Section 4.11.
Ownership of Property; Insurance 65 Section 4.12. Disclosure 66 Section 4.13.
Labor Relations 66 Section 4.14. Subsidiaries 66 Section 4.15. Solvency 66
Section 4.16. OFAC 67 Section 4.17. Patriot Act 67 Section 4.18. Sanctions and
Anti-Corruption Laws 67 Section 4.19. EEA Financial Institutions 67      
ARTICLE V         AFFIRMATIVE COVENANTS 67 Section 5.1. Financial Statements and
Other Information 67 Section 5.2. Notices of Material Events 69 Section 5.3.
Existence; Conduct of Business 70 Section 5.4. Compliance with Laws 70 Section
5.5. Payment of Obligations 71 Section 5.6. Books and Records 71 Section 5.7.
Visitation and Inspection 71 Section 5.8. Maintenance of Properties; Insurance
71 Section 5.9. Use of Proceeds; Margin Regulations; Letters of Credit 71
Section 5.10. Additional Subsidiaries 72 Section 5.11. Further Assurances 72    
  ARTICLE VI         FINANCIAL COVENANTS 73 Section 6.1. Leverage Ratio 73      
ARTICLE VII         NEGATIVE COVENANTS 73 Section 7.1. Indebtedness and
Preferred Equity 73 Section 7.2. Negative Pledge 74 Section 7.3. Fundamental
Changes 75

iii

 

Section 7.4. Investments, Loans, Etc. 76 Section 7.5. Restricted Payments 78
Section 7.6. Sale of Assets 78 Section 7.7. Transactions with Affiliates 79
Section 7.8. Restrictive Agreements 79 Section 7.9. Sale and Leaseback
Transactions 79 Section 7.10. Hedging Transactions 79 Section 7.11. Permitted
Subordinated Indebtedness 80 Section 7.12. Accounting Changes 80 Section 7.13.
Lease Obligations 80 Section 7.14. Sanctions and Anti-Corruption Laws 80      
ARTICLE VIII         EVENTS OF DEFAULT 81 Section 8.1. Events of Default 81    
  ARTICLE IX         THE ADMINISTRATIVE AGENT 83 Section 9.1. Appointment of the
Administrative Agent 83 Section 9.2. Nature of Duties of the Administrative
Agent 84 Section 9.3. Lack of Reliance on the Administrative Agent 85 Section
9.4. Certain Rights of the Administrative Agent 85 Section 9.5. Reliance by the
Administrative Agent 85 Section 9.6. The Administrative Agent in its Individual
Capacity 85 Section 9.7. Successor Administrative Agent 85 Section 9.8.
Withholding Tax 86 Section 9.9. The Administrative Agent May File Proofs of
Claim 86 Section 9.10. Authorization to Execute Other Loan Documents 87 Section
9.11. Syndication Agent 87       ARTICLE X         MISCELLANEOUS 87 Section
10.1. Notices 87 Section 10.2. Waiver; Amendments 91 Section 10.3. Expenses;
Indemnification 92 Section 10.4. Successors and Assigns 94 Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process 98 Section 10.6.
WAIVER OF JURY TRIAL 99 Section 10.7. Right of Set-off 99 Section 10.8.
Counterparts; Integration 99 Section 10.9. Survival 100 Section 10.10.
Severability 100 Section 10.11. Confidentiality 100 Section 10.12. Interest Rate
Limitation 100 Section 10.13. Waiver of Effect of Corporate Seal 101 Section
10.14. Patriot Act 101 Section 10.15. No Advisory or Fiduciary Responsibility
101 Section 10.16. Independence of Covenants 101 Section 10.17. Acknowledgement
and Consent to Bail-In of EEA Financial Institutions 102 Section 10.18. Judgment
Currency 102 Section 10.19. Certain ERISA Matters 102

iv

 

Schedules           Schedule I — Applicable Margin and Applicable Percentage
Schedule II — Commitment Amounts       Schedule 2.22 — Existing Letters of
Credit Schedule 4.5(a) — Litigation Schedule 4.5(b)  — Environmental Matters
Schedule 4.14 — Subsidiaries Schedule 7.1 — Existing Indebtedness Schedule 7.2 —
Existing Liens Schedule 7.4 — Existing Investments       Exhibits          
Exhibit A      —      Form of Assignment and Acceptance Exhibit B — Form of
Subsidiary Guaranty Agreement       Exhibit 2.3 — Form of Notice of Revolving
Borrowing Exhibit 2.4 — Form of Notice of Swingline Borrowing Exhibit 2.7 — Form
of Notice of Conversion/Continuation Exhibits 2.20A – D — Tax Certificates
Exhibit 3.1(b)(v) — Form of Secretary’s Certificate Exhibit 3.1(b)(viii) — Form
of Officer’s Certificate Exhibit 5.1(c) — Form of Compliance Certificate

v

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of April
30, 2019 by and among Rollins, Inc., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”) and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders (a) establish a
$175,000,000 revolving credit facility in favor of the Borrower and (b) make
term loans to the Borrower in an aggregate principal amount equal to
$250,000,000; and

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of and severally to make the term loans to the Borrower;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I


DEFINITIONS; CONSTRUCTION

   

Section 1.1.                    Definitions. In addition to the other terms
defined herein, the following terms used herein shall have the meanings herein
specified (to be equally applicable to both the singular and plural forms of the
terms defined):

“Additional Lender” shall have the meaning set forth in Section 2.23.

“Administrative Agent” shall mean SunTrust Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.

“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. On the Closing
Date, the Aggregate Revolving Commitment Amount equals $175,000,000.

 

 

“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.

“Alternative Currency” shall mean each of Euro, Canadian Dollars, Pounds
Sterling, Japanese Yen, Australian Dollars, New Zealand Dollars, Swiss Francs,
Norwegian Krone, Swedish Krona, Singapore Dollars and each other currency (other
than Dollars) that is approved in accordance with Section 1.7; provided, that,
for purposes of the definition of “Eurocurrency Rate”, Alternative Currency
shall include Dollars.

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” shall mean an amount equal to the lesser of the
Aggregate Revolving Commitments and $100,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety percent
(90%) of the total consolidated revenue and ninety (90%) of the total
consolidated assets, in each case of the Borrower and its Subsidiaries
(excluding Foreign Subsidiaries) for the most recent Fiscal Quarter as shown on
the financial statements most recently delivered or required to be delivered
pursuant to Section 5.1(a) or (b), as the case may be.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption.

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on such date or the letter of credit fee, as the case may be,
the percentage per annum determined by reference to the applicable Leverage
Ratio in effect on such date as set forth on Schedule I; provided that a change
in the Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the second Business Day after which the Borrower delivers each of
the financial statements required by Section 5.1(a) and (b) and the Compliance
Certificate required by Section 5.1(c); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
Compliance Certificate when so required, the Applicable Margin shall be at Level
I as set forth on Schedule I until such time as such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above. Notwithstanding the foregoing, the Applicable
Margin from the Closing Date until the date by which the financial statements
and Compliance Certificate for the Fiscal Quarter ending March 31, 2019 are
required to be delivered shall be at Level III as set forth on Schedule I.

2

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum determined by reference
to the Leverage Ratio in effect on such date as set forth on Schedule I;
provided that a change in the Applicable Percentage resulting from a change in
the Leverage Ratio shall be effective on the second Business Day after which the
Borrower delivers each of the financial statements required by Section 5.1(a),
(b) and the Compliance Certificate required by Section 5.1(c); provided,
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Percentage shall be at Level I as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Closing Date until the date by which the financial statements and
Compliance Certificate for the Fiscal Quarter ending March 31, 2019 are required
to be delivered shall be at Level III as set forth on Schedule I.

“Applicable Period” shall have the meaning set forth in Section 5.1.

“Applicable Time” shall mean, with respect to any Revolving Loan Borrowings and
payments in any Alternative Currency, the local time in the place of settlement
for such Alternative Currency as may be determined by the Administrative Agent
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in substantially the form of Exhibit A attached hereto or any other form
approved by the Administrative Agent.

“Assuming Lender” shall have the meaning set forth in Section 2.27(c).

“Assumption Agreement” shall have the meaning set forth in Section 2.27(c).

“AUD Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

3

 

“Base Rate” shall mean for any day a rate per annum equal to the highest of (i)
the rate of interest which the Administrative Agent announces from time to time
as its prime lending rate, as in effect from time to time (the “Prime Rate”),
(ii) the Federal Funds Rate, as in effect from time to time, plus 0.50%,(iii)
the Eurocurrency Rate (provided that if the Eurocurrency Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this definition)
appearing as of such day (or, if such day is not a Business Day, as of the
immediately preceding Business Day) on the relevant Reuters page in respect of a
proposed Eurodollar Loan denominated in Dollars with a one-month Interest
Period, plus 1.00% (any changes in such rates to be effective as of the date of
any change in such rate), and (iv) zero percent (0.00%). The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate, or the Eurocurrency Rate will be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate, or the
Eurocurrency Rate.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

“Borrowing” shall mean a borrowing consisting of Loans of the same Class and
Type made, converted or continued on the same date and in the case of Eurodollar
Loans and Swingline Loans, as to which a single Interest Period is in effect.

“Business Day” shall mean any day other than (i) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by law
to close, (ii) if such day relates to a Borrowing of, a payment or prepayment of
principal or interest on, a conversion of or into, or an Interest Period for, a
Eurodollar Loan or a notice with respect to any of the foregoing, any such day
that is also a day on which dealings in Dollar deposits are not conducted by and
between banks in the London interbank market, (iii) if such day relates to any
interest rate settings as to a Eurodollar Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
Eurodollar Loan, or any other dealings in Euro to be carried out pursuant to
this Agreement in respect of any such Eurodollar Loan, means a TARGET Day, (iv)
if such day relates to any interest rate settings as to a Eurodollar Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (v) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurodollar Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurodollar Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

“Canadian Dollars” means the lawful currency of Canada.

“CDOR Rate” means for any Revolving Loans in Canadian Dollars, the CDOR Screen
Rate.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any commonly accepted successor or substitute page on such
screen or service that displays such rate, or on the appropriate page of such
other commonly accepted information service that publishes such rate from time
to time as selected by the Administrative Agent in its reasonable discretion) as
of the 11:00 a.m. Toronto, Ontario time on the Quotation Day for such Interest
Period; provided that if the CDOR Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

4

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” shall mean any non-redeemable capital stock (or in the case of a
partnership or limited liability company, the partners’ or members’ equivalent
equity interest) of the Borrower or any of its Subsidiaries (to the extent
issued to a Person other than the Borrower), whether common or preferred.

“Capitalized Lease” shall mean each lease that has been or is required to be
recorded as a capitalized lease in accordance with GAAP.

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of an Issuing Bank or Swingline Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the applicable Issuing Bank or Swingline Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the applicable Issuing Bank or the Swingline
Lender (as applicable). “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof) of 30% or more of the outstanding shares of the
voting stock of the Borrower, or (iii) occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (a) nominated by the current board of directors nor (b)
appointed by directors so nominated.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty, or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (iii) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

5

 

“Charter Documents” shall mean, with respect to each Loan Party, the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person.

“Clarksons” shall mean Clarksons California Properties, a California limited
partnership and an Affiliate of the Target.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans, and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Closing Date Acquisition Agreements” shall mean, collectively, the Closing Date
Asset Purchase Agreement, the Closing Date Real Estate Purchase Agreement, and
the Closing Date Stock Purchase Agreement.

“Closing Date Acquisition Disbursements” shall have the meaning set forth in
Section 5.9(b).

“Closing Date Acquisition Documents” shall mean, collectively, the Closing Date
Acquisition Agreements and each other document, instrument, certificate and
agreement executed and delivered in connection therewith.

“Closing Date Acquisitions” shall mean, collectively, the purchase by (i) the
Borrower of 100% of the Capital Stock of the Target from the Selling
Stockholders pursuant to the terms of the Closing Date Stock Purchase Agreement,
(ii) RCI-King of certain real estate parcels owned by Clarksons pursuant to the
terms of the Closing Date Real Estate Purchase Agreement, and (iii) King
Distribution of certain assets of Geotech pursuant to the terms of the Closing
Date Asset Purchase Agreement.

“Closing Date Asset Purchase Agreement” shall mean that certain Asset Purchase
Agreement, dated as of January 7, 2019, by and among King Distribution, Geotech,
and Clarksons, as in effect on the Closing Date.

“Closing Date Real Estate Purchase Agreement” shall mean that certain Real
Estate Purchase Agreement, dated as of January 7, 2019, by and between RCI-King
and Clarksons, as in effect on the Closing Date.

“Closing Date Stock Purchase Agreement” shall mean that certain Stock Purchase
Agreement, dated as of January 7, 2019, by and among the Borrower, the Target,
the stockholders of the Target, the Principals, and JJT, King, LLC, as the
Stockholders’ Representative, as in effect on the Closing Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

6

 

“Compliance Certificate” shall mean a certificate from the chief executive
officer and the chief financial officer or treasurer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(c).

“Consenting Lender” shall have the meaning set forth in Section 2.27(b).

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries on a
consolidated basis for any period, an amount equal to the sum of (i)
Consolidated Net Income for such period plus (ii) to the extent deducted in
determining Consolidated Net Income for such period and without duplication, (A)
Consolidated Interest Expense, (B) income tax expense determined on a
consolidated basis in accordance with GAAP, (C) depreciation and amortization
determined on a consolidated basis in accordance with GAAP, and (D) all other
non-cash charges acceptable to the Administrative Agent determined on a
consolidated basis in accordance with GAAP, in each case for such period.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense, including, without limitation,
the interest component of any payments in respect of Capital Lease Obligations,
capitalized or expensed during such period (whether or not actually paid during
such period) plus (ii) the net amount payable (or minus the net amount
receivable) with respect to Hedging Transactions during such period (whether or
not actually paid or received during such period).

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period, the net income (or loss) of the Borrower and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (i) any
extraordinary gains or losses (as determined by reference to GAAP immediately
prior to giving effect to FASB’s Accounting Standards Update No. 2015-01), (ii)
any gains attributable to write-ups of assets, (iii) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary; (iv) the income of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary; and (v) any
income (or loss) of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with the Borrower or any Subsidiary on the
date that such Person’s assets are acquired by the Borrower or any Subsidiary;
provided, however, that to the extent that the term “Consolidated Net Income” is
used in calculating Consolidated EBITDA, Consolidated Net Income shall (x)
include, on a pro forma basis, any income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary or is merged into or consolidated with the
Borrower or any Subsidiary on the date that such Person’s assets are acquired by
the Borrower or any Subsidiary, subject to the approval thereof by the
Administrative Agent, such approval not to be unreasonably withheld and (y)
exclude, on a pro forma basis, any income (or loss) of any Subsidiary accrued
prior to the date such Subsidiary was sold, otherwise disposed of or ceased for
any reason to be a Subsidiary of the Borrower and any income derived from income
producing assets or a division or line of business of any Subsidiary or
Subsidiaries accrued prior to the date such assets were sold, transferred or
otherwise disposed of.

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding (i) Indebtedness pursuant to the Stock Purchase Closing Note;
provided, that the Indebtedness excluded pursuant to this clause (i) shall only
be excluded if such Indebtedness is repaid in full within five (5) Business Days
of the Closing Date with the proceeds of Loans funded on the Closing Date, and
(ii) Indebtedness of the type described in subsection (xi) of the definition
thereof.

7

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.13(c).

“Defaulting Lender” shall mean, subject to Section 2.26(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.26(b)) upon delivery of written notice
of such determination to the Borrower, each Issuing Bank, each Swingline Lender
and each Lender.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

8

 

“Earn-Out Obligations” shall mean, with respect to any acquisition or other
Investment, all obligations of the Borrower or any of its Subsidiaries to make
earn-out payments, performance payments or other contingent consideration
payments pursuant to the acquisition agreement or other documentation relating
to such acquisition or Investment (whether such acquisition or Investment is
consummated prior to or after the Closing Date).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4 (subject to such consents, if any, as may be
required under Section 10.4(b)(iii)).

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

9

 

“ERISA Event” shall mean (i) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation Section
4043 the requirement of Section 4043(a) of ERISA that it be notified of such
event); (ii) any failure to make a required contribution to any Plan that would
result in the imposition of a lien or other encumbrance or the provision of
security under Section 430 of the Code or Section 303 or 4068 of ERISA, or the
arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is reasonably expected to be,
in at-risk status under Title IV of ERISA; (iii) any incurrence by the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to any Plan or Multiemployer Plan
(other than for premiums due and not delinquent under Section 4007 of ERISA);
(iv) any institution of proceedings, or the occurrence of an event or condition
which would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (v) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (vi) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is reasonably expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (vii)
engaging in a non-exempt prohibited transaction within the meaning of Section
4975 of the Code or Section 406 of ERISA; or (viii) any filing of a notice of
intent to terminate any Plan if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA, any filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan, or the termination of any
Plan under Section 4041(c) of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means, (a) with respect to any Eurodollar Loan (except for
those denominated in Canadian Dollars or any other non-LIBOR Quoted Currency),
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such Alternative Currency for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Day;
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the Eurocurrency Rate shall be the
applicable Interpolated Rate; provided, further, that if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement, (b) with respect to any Eurodollar Loan denominated in Canadian
Dollars, for any Interest Period, the CDOR Rate; provided, that if the CDOR
Screen Rate shall not be available at such time for such Interest Period, then
the Eurocurrency Rate shall be the applicable Interpolated Rate; provided,
further, that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement, (c) with respect to any
Eurodollar Loan denominated in Australian Dollars, for any Interest Period, the
Australian Bank Bill Swap Reference Rate (Bid) administered by the Australian
Stock Exchange (or any other Person which takes over the administration of such
rate) for the relevant period displayed at 10:30 a.m. (Sydney Australia time) on
the Quotation Day on the Thomson Reuters screen BBSY page (or its successor or
equivalent page) for a term equivalent to such Interest Period (such rate, the
“AUD Screen Rate”); provided, that if such rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the AUD Screen Rate shall not be available at such time for
such Interest Period, then the Eurocurrency Rate shall be the applicable
Interpolated Rate; provided, further, that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement, (d) with respect to any Eurodollar Loan denominated in Singapore
Dollars, for any Interest Period, the SIBOR Rate; provided, that if the SIBOR
Screen Rate shall not be available at such time for such Interest Period, then
the Eurocurrency Rate shall be the applicable Interpolated Rate; provided,
further, that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement and (e) with respect to any
Eurodollar Loan denominated in any non-LIBOR Quoted Currency (other than
Canadian Dollars, Australian Dollars or Singapore Dollars), for any Interest
Period, the rate per annum as reasonably designated by the Administrative Agent
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent in accordance with this Agreement;
provided, that if such rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

10

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Eurocurrency Rate. Eurodollar Revolving Loans may
be denominated in Dollars or in an Alternative Currency. All Revolving Loans
denominated in an Alternative Currency must be Eurodollar Revolving Loans.

“Event of Default” shall have the meaning set forth in Section 8.1; provided,
that any applicable requirement for the giving of notice, the lapse of time or
both, has been satisfied.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.25) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

11

 

“Existing Credit Agreement” shall mean that certain Revolving Credit Agreement,
dated as of October 31, 2012, by and among the Borrower, SunTrust Bank, as a
lender, Bank of America, N.A., as a lender and SunTrust Bank, as the
administrative agent, as amended or modified from time to time.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.22.

“Extension Date” shall have the meaning set forth in Section 2.27(b).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent. For
purposes of this Agreement, the Federal Funds Rate shall not be less than zero
percent (0%).

“Fee Letter” shall mean that certain fee letter dated January 30, 2019, executed
by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by the
Borrower.

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

“Fiscal Year” shall mean any fiscal year of the Borrower.

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Geotech” shall mean Geotech Supply Co., LLC, a California limited liability
company and wholly owned subsidiary of Clarksons.

“Governmental Authority” shall mean the government of the United States or any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

12

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Transactions, (a) for any date on or
after the date such Hedging Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Transactions, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Transactions (which
may include a Lender or any Affiliate of a Lender).

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Impacted Interest Period” has the meaning specified in the definition of
“Eurocurrency Rate”.

13

 

“Indebtedness” of any Person shall mean, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person in respect of the deferred purchase price
(including all Earn-Out Obligations) of property or services (other than trade
payables incurred in the ordinary course of business); provided, that, for
purposes of Section 8.1(g), trade payables overdue by more than 120 days shall
be included in this definition except to the extent that any of such trade
payables are being disputed in good faith and by appropriate measures);
provided, further, that Earn-Out Obligations shall not be included in
“Indebtedness” for any purpose unless and until such Earn-Out Obligations shall
have become due and payable by the Borrower or any of its Subsidiaries and such
Earn-Out Obligations shall not have been paid within one (1) Business Day of the
due date thereof; (iv) all obligations of such Person under any conditional sale
or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x) all
Off-Balance Sheet Liabilities and (xi) for purposes of Sections 7.1 and 8.1(g)
only all Hedging Obligations. For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer, to the extent such
Person is liable therefor as a result of such Person’s ownership interest or
other relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, “Indebtedness” shall not include the unearned revenue of such Person
occurring in the ordinary course of business. For purposes of determining the
amount of attributable Indebtedness from Hedging Obligations, the “principal
amount” of any Hedging Obligations at any time shall be the Net Mark-to-Market
Exposure of such Hedging Obligations. To the extent included pursuant to this
definition, the amount of any Earn-Out Obligations shall be deemed to be the
aggregate amount of the Earn-Out Obligations then owing by the Borrower and
unpaid.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three, six or (if agreed to in
writing by all Lenders in advance of any request for a Eurodollar Borrowing with
a period of twelve months) twelve months; provided, that:

(i)                 the initial Interest Period for such Borrowing shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of another Type), and each Interest Period occurring thereafter
in respect of such Borrowing shall commence on the day on which the next
preceding Interest Period expires;

(ii)               if any Interest Period would otherwise end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period would end on the immediately preceding
Business Day;

(iii)             any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month;

14

 

(iv)             each principal installment of the Term Loans shall have an
Interest Period ending on each installment payment date and the remaining
principal balance (if any) of the Term Loans shall have an Interest Period
determined as set forth above; and

(v)               no Interest Period may extend beyond the Revolving Commitment
Termination Date, unless on the Revolving Commitment Termination Date the
aggregate outstanding principal amount of Term Loans is equal to or greater than
the aggregate principal amount of Eurodollar Loans with Interest Periods
expiring after such date, and no Interest Period may extend beyond the Maturity
Date.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate, CDOR Screen Rate, AUD Screen
Rate or SIBOR Screen Rate, as applicable, for the longest period (for which that
LIBO Screen Rate, CDOR Screen Rate, AUD Screen Rate or SIBOR Screen Rate, as
applicable, is available for the applicable Alternative Currency) that is
shorter than the Impacted Interest Period and (b) the LIBO Screen Rate, CDOR
Screen Rate, AUD Screen Rate or SIBOR Screen Rate, as applicable, for the
shortest period (for which that LIBO Screen Rate, CDOR Screen Rate, AUD Screen
Rate or SIBOR Screen Rate, as applicable, is available for the applicable
Alternative Currency) that exceeds the Impacted Interest Period, in each case,
at such time, provided that if the Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Investments” shall have the meaning set forth in Section 7.4.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit pursuant to Section 2.22, or such other Lender as the Borrower may
from time to time select as an Issuing Bank hereunder pursuant to Section 2.22;
provided that such Lender has agreed to be an Issuing Bank.

“Joint Lead Arrangers” shall mean, collectively, SunTrust Robinson Humphrey,
Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in their
capacities as joint lead arrangers.

“King Distribution” shall mean King Distribution, Inc., a Delaware corporation
and wholly owned Subsidiary of the Borrower.

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $75,000,000.

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

15

 

“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.23.

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment and the Existing Letters of Credit.

“Leverage Ratio” shall mean, as of any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.

“LIBO Screen Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

“LIBOR Quoted Currency” means Dollars, Euro, Pounds Sterling, Japanese Yen,
Swiss Francs and each other Alternative Currency, in each case, as long as there
is a published LIBO Screen Rate with respect thereto.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Subsidiary
Guaranty Agreement, the LC Documents, the Fee Letter, all Notices of Revolving
Borrowing, all Notices of Swingline Borrowing, all Notices of
Conversion/Continuation, all Compliance Certificates, any promissory notes
issued hereunder and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing, to the extent
executed by any Loan Party and delivered to Administrative Agent in connection
herewith.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require, and shall include, where
appropriate, any loan made pursuant to Section 2.23.

16

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, condition (financial or otherwise), assets, operations,
liabilities (contingent or otherwise), properties or prospects of the Borrower
or of the Borrower and its Subsidiaries taken as a whole, (ii) the ability of
the Loan Parties to pay any of their respective obligations under the Loan
Documents or perform any of their respective material obligations under the Loan
Documents, (iii) the rights and remedies of the Administrative Agent, the
Issuing Bank, Swingline Lender, and the Lenders under any of the Loan Documents
or (iv) the legality, validity or enforceability of any of the Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $20,000,000. For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower having: (a) assets (determined on a consolidating basis) in an
amount equal to at least 10% of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; or (b) revenues or net income (determined on
a consolidating basis) in an amount equal to at least 10% of the total revenues
or net income of the Borrower and its Subsidiaries on a consolidated basis for
the 12-month period ending on the last day of the most recent Fiscal Quarter at
such time.

“Maturity Date” shall mean, with respect to the Term Loans, the earlier of (i)
April 30, 2024 and (ii) the date on which the principal amount of all
outstanding Term Loans have been declared or automatically have become due and
payable (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, which is contributed to by (or to which there is or may be
an obligation to contribute of) the Borrower, any of its Subsidiaries or an
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“New Zealand Dollars” shall mean lawful currency of New Zealand.

“Norwegian Krone” shall mean the lawful currency of Norway.

“Non-Consenting Lender” shall have the meaning set forth in Section 2.27(b).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

17

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

“Notice of Borrowing” shall mean a Notice of Revolving Borrowing or a Notice of
Swingline Borrowing, as the context may require.

“Notice of Conversion/Continuation” shall have the meaning set forth in Section
2.7(b).

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

“Obligations” shall mean (a) all amounts owing by the Borrower to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit including,
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all reasonable fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender) actually incurred pursuant to this Agreement or
any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party to any Lender or
Affiliate of any Lender and (c) all Treasury Management Obligations, together
with all renewals, extensions, modifications or refinancings of any of the
foregoing.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which is not otherwise included in the
definition of “Indebtedness” or does not constitute a liability on the balance
sheet of such Person (and for the avoidance of doubt, Off-Balance Sheet
Liabilities shall include any Qualified Securitization Financing).

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

18

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest (if any) under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.25).

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

“Participant” shall have the meaning set forth in Section 10.4(d).

“Participant Register” shall have the meaning set forth in Section 10.4(d).

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the Lenders.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean:

(i)                 Liens imposed by law for taxes not yet due or which are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves are being maintained in accordance
with GAAP;

(ii)               statutory Liens of landlords, carriers, warehousemen,
mechanics, materialmen and similar Liens arising by operation of law in the
ordinary course of business for amounts that are not overdue for a period of
more than 30 days or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;

(iii)             Liens in connection with the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(iv)             Liens to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(v)               judgment and attachment Liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;

19

 

(vi)             customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where the Borrower or any of its
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business;

(vii)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that, in the aggregate, are not substantial in amount, do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and its Subsidiaries taken as a whole;

(viii)         Liens securing the Obligations;

(ix)             any interest or title of a lessor or licensor under any lease
or license entered into by the Borrower or any other Subsidiary in the ordinary
course of business and covering only the assets so leased or licensed;

(x)               the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases and consignment
arrangements;

(xi)             Liens of sellers of goods to Borrower and the Subsidiaries
arising under Article 2 of the UCC or similar provisions of applicable law in
the ordinary course of business, covering only the goods sold and securing only
the unpaid purchase price for such goods and related expenses;

(xii)           any Lien existing on any asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any asset of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary, as the case may be, provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, (ii) such Lien does not apply to any other asset of the Borrower
or any Subsidiary and (iii) such Lien secures only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, other than the proceeds and products thereof an
accessions thereto; and

(xiii)         Liens not otherwise permitted by this definition so long as the
aggregate outstanding amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $10,000,000 at any one time;

 

provided, that, except as expressly permitted in clauses (xi), (xii) and (xiii)
of this definition, the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than the Obligations); provided, further, that the
Indebtedness secured thereby is expressly permitted in Section 7.1 hereof.

“Permitted Investments” shall mean:

(i)         direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

20

 

(ii)         commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;

(iii)         certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv)         fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;

(v)         mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and

(vi)         Capital Stock, obligations, securities or other property received
by Borrower or any Subsidiary in settlement of accounts receivable created in
the ordinary course of business from bankrupt obligors.

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
satisfactory to the Administrative Agent and the Required Lenders in their sole
discretion, (ii) that matures by its terms no earlier than six months after the
Revolving Commitment Termination Date with no scheduled principal payments
permitted prior to such maturity, and (iii) that is evidenced by an indenture or
other similar agreement that is in a form satisfactory to the Administrative
Agent and the Required Lenders.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

 

“Pounds Sterling” means the lawful currency of the United Kingdom.

 

“Principals” shall mean, collectively, Joseph P. Clark, Terrence J. Clark and
Jeffrey L. Clark.

21

 

“Pro Rata Share” shall mean (i) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure or Term Loan, as applicable), and the denominator of
which shall be the sum of all Commitments of such Class of all Lenders (or if
such Commitments have been terminated or expired or the Loans have been declared
to be due and payable, all Revolving Credit Exposure or Term Loans, as
applicable, of all Lenders) and (ii) with respect to all Classes of Commitments
and Loans of any Lender at any time, the numerator of which shall be the sum of
such Lender’s Revolving Commitment (or if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure) and Term Loan and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments) and Term Loans.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (a) the board of
directors of the Borrower shall have determined in good faith that such
Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and its Subsidiaries, (b) all sales of Securitization
Assets and related assets by the Borrower or any Subsidiary to the
Securitization Subsidiary or any other Person are made at fair market value (as
determined in good faith by the Borrower), (c) the financing terms, covenants,
termination events and other provisions thereof shall be market terms (as
determined in good faith by the Borrower), and (d) the obligations under such
Securitization Facility are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Borrower or any of its Subsidiaries (other than a Securitization
Subsidiary).

“Quotation Day” means, with respect to any Eurodollar Loan for any Interest
Period, (i) if the currency is Pounds Sterling, Australian Dollars or Canadian
Dollars, the first day of such Interest Period, (ii) if the currency is Euro,
two Business Days before the first day of such Interest Period, (iii) for any
other currency, two Business Days prior to the first day of such Interest period
(unless, in each case, market practice differs in the relevant market where the
Eurocurrency Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“RCI-King” shall mean RCI-King, Inc., a Delaware corporation.

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing Bank.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

22

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors or other representatives of such Person
and such Person’s Affiliates.

“Related Transaction Documents” shall mean the Loan Documents, the Closing Date
Acquisition Documents and all other agreements or instruments executed in
connection with the Related Transactions.

“Related Transactions” shall mean, collectively, the making of the initial Loans
on the Closing Date, the consummation of the Closing Date Acquisitions, the
payment of all fees, costs and expenses associated with all of the foregoing and
the execution and delivery of all Related Transaction Documents.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments and Term Loans at such time or, if
the Lenders have no Commitments outstanding, then Lenders holding more than 50%
of the aggregate outstanding Revolving Credit Exposure and Term Loans of the
Lenders at such time; provided that if only two (2) Lenders exist hereunder,
then except as follows Required Lenders shall mean both such Lenders; provided
further that notwithstanding the foregoing, to the extent that any Lender is a
Defaulting Lender, such Defaulting Lender and all of its Revolving Commitments,
Revolving Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed); and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revaluation Date” means with respect to any Revolving Loan, each of the
following: (a) the Borrowing date of each Eurodollar Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency pursuant to Section 2.7, (c) each date on
which the financial covenant in Section 6.1 is calculated and (d) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require (but in no event more frequently than once a week).

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

23

 

“Revolving Commitment Termination Date” shall mean the earliest of (i) April 30,
2024 (as such date may be extended pursuant to Section 2.27), (ii) the date on
which the Revolving Commitments are terminated pursuant to Section 2.8 and (iii)
the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Lender” shall mean each Lender holding a Revolving Commitment or a
Revolving Loan.

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, and any successor thereto.

“Sale/Leaseback Transaction” shall have the meaning set forth in Section 7.9.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanctioned Country” shall mean, at any time, a country, region or territory
that is, or whose government is, the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Sudan, Syria and
Crimea).

“Sanctioned Person” shall mean, at any time, (a) any Person that is the subject
or target of any Sanctions, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person (x) owned 50% or more, directly or
indirectly, or (y) controlled by any such Person.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom or (c) any other relevant sanctions authority.

“Securitization Asset” means any accounts receivable or related assets subject
to a Securitization Facility.

“Securitization Facility” means any of one or more securitization financing
facilities as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, pursuant to which the Borrower or any of its
Subsidiaries sells its Securitization Assets to either (a) a Person that is not
a Subsidiary or (b) a Securitization Subsidiary that in turn sells
Securitization Assets to a Person that is not a Subsidiary.

24

 

“Securitization Subsidiary” means any Subsidiary in each case formed for the
purpose of and that solely engages in one or more Qualified Securitization
Financings and other activities reasonably related thereto.

“Selling Stockholders” shall mean, collectively, the stockholders of the Target.

“SIBOR Rate” means, for any Revolving Loans denominated in Singapore Dollars,
the SIBOR Screen Rate.

“SIBOR Screen Rate” means, with respect to any Interest Period, the rate
administered by the Association of Banks in Singapore (or any other Person that
takes over the administration of such rate) for Singapore Dollars with a tenor
equal to such Interest Period displayed on page ABSFIX01 of the Reuters screen
(or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion) at or about 12:00 noon (London time) on the Quotation Day for such
Interest Period; provided, that if any SIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Singapore Dollars” means the lawful currency of Singapore.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Spot Rate” for a currency shall mean the rate determined by the Administrative
Agent to be the rate quoted by the Person acting in such capacity as the spot
rate for the purchase by such Person of such currency with another currency
through its principal foreign exchange trading office at approximately 11:00
a.m. on the date two Business Days prior to the date as of which the foreign
exchange computation is made; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“Stock Purchase Closing Note” shall have the meaning set forth in Section
5.9(b).

“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.

25

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (i) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (ii) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Unless otherwise indicated, all references to “Subsidiary” hereunder
shall mean a Subsidiary of the Borrower.

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of the date hereof and substantially in the form of Exhibit B, made by
certain Subsidiaries of the Borrower in favor of the Administrative Agent for
the benefit of the Lenders.

“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex 1 to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.10.

“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement.

“Swedish Krona” shall mean the lawful currency of Sweden.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $25,000,000.

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

“Swingline Lender” shall mean SunTrust Bank.

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

“Swingline Rate” shall mean, for any Interest Period, the Base Rate in effect
from time to time plus the Applicable Margin with respect to Base Rate Loans.

“Swiss Francs” means the lawful currency of Switzerland.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

26

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Target” shall mean Clark Pest Control of Stockton, Inc., a California
corporation.

“TARGET Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system which utilizes a
single shared platform and which was launched on November 19, 2007 (or, if such
payment system ceases to be operative, such other payment system (if any)
reasonably determined by the Administrative Agent to be a suitable replacement)
is open for the settlement of payments in Euro.

“Term Loan” shall mean a term loan made by a Lender to the Borrower pursuant to
Section 2.5.

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make a Term Loan hereunder on the Closing Date, in a principal
amount not exceeding the amount set forth with respect to such Lender on
Schedule II. The aggregate principal amount of all Lenders’ Term Loan
Commitments as of the Closing Date is $250,000,000.

“Threshold Amount” shall mean $20,000,000.

“Treasury Management Obligations” shall mean, collectively, all obligations and
other liabilities of any Loan Parties pursuant to any agreements governing the
provision to such Loan Parties of: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of Georgia.

“United States” or “U.S.” shall mean the United States of America.

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii).

27

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

“Japanese Yen” means the lawful currency of Japan.

Section 1.2.                    Classifications of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g. “Revolving Loan”, “Swingline Loan” or “Term Loan”) or by Type (e.g.
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by
Class and Type (e.g. “Revolving Eurodollar Borrowing”).

Section 1.3.                    Accounting Terms and Determination. Unless
otherwise defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower delivered pursuant to Section 5.1(a) (or, if no such financial
statements have been delivered, on a basis consistent with the audited
consolidated financial statements of the Borrower and its Subsidiaries last
delivered to the Administrative Agent prior to the Closing Date); provided that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article VI to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies the
Borrower that the Required Lenders wish to amend Article VI for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders. Notwithstanding
any other provision contained herein, (a) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under Accounting Standards Codification Section 825-10 (or any other
Financial Accounting Standard having a similar result or effect including ASU
2015-03, 1 and any other related treatment for debt discounts and premiums, such
as original issue discount) to value any Indebtedness or other liabilities of
any Loan Party or any Subsidiary of any Loan Party at “fair value”, as defined
therein and (b) the accounting for any lease (and whether such lease shall be
treated as a Capitalized Lease) shall be made without giving effect to any
change in accounting for leases pursuant to GAAP resulting from the
implementation of Financial Accounting Standards Board ASU No. 2016-02, Leases
(Topic 842), to the extent such adoption would require recognition of a lease
liability where such lease (or similar arrangement) would not have required a
lease liability under GAAP as in effect on December 31, 2015.

28

 

Section 1.4.                    Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” and the word
“to” means “to but excluding”. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement, (v) any
definition of or reference to any law shall include all statutory and regulatory
provisions consolidating, amending, or interpreting any such law and any
reference to or definition of any law or regulation, unless otherwise specified,
shall refer to such law or regulation as amended, modified or supplemented from
time to time, (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vii) all references to a specific time shall be construed to refer to the
time in the city and state of the Administrative Agent’s principal office,
unless otherwise indicated. Unless otherwise expressly provided herein, all
references to dollar amounts shall mean Dollars. To the extent that any of the
representations and warranties contained in Article IV under this Agreement is
qualified by “Material Adverse Effect”, “material”, “all material respects” or
words of similar import, then the qualifier “in any material respect” contained
in Section 8.1 shall not apply. Any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition or similar term,
shall be deemed to apply to a division of or by a limited liability company, or
an allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale or disposition, or similar term,
as applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

Section 1.5.                    Exchange Rates; Currency Equivalents.

(a)                  The Administrative Agent shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
(x) a Borrowing of Revolving Loans and (y) the aggregate outstanding principal
amount of Revolving Loans (after giving effect to Borrowings and prepayments or
repayments of such Loans occurring on such date) denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder and except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent.

(b)                 Wherever in this Agreement in connection with a Borrowing of
Revolving Loans, conversion, continuation or prepayment of a Eurodollar Loan, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing of Revolving Loans, conversion, continuation or prepayment of
such Eurodollar Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded up to the nearest unit of such Alternative Currency), as determined by
the Administrative Agent.

29

 

Section 1.6.                    Change of Currency.

(a)                  Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing of Revolving Loans in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing of Revolving
Loans, at the end of the then current Interest Period.

(b)                 Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)                 Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

Section 1.7.                    Additional Alternative Currencies.

(a)                  The Borrower may from time to time request that Eurodollar
Revolving Loans be made in a currency other than those specifically listed in
the definition of “Alternative Currency”; provided that such requested currency
is a lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurodollar Revolving Loans, such request shall be
subject to the approval of the Administrative Agent and the Revolving Lenders.

(b)                 Any such request shall be made to the Administrative Agent
not later than 11:00 a.m., fifteen (15) Business Days prior to the date of the
requested Borrowing of Revolving Loan (or such other time or date as may be
agreed by the Administrative Agent). In the case of any such request, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender shall notify the Administrative Agent, not later than 11:00
a.m., ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurodollar Revolving Loans in such
requested currency.

(c)                  Any failure by a Revolving Lender to respond to such
request within the time period specified in the preceding clause (b) shall be
deemed to be a refusal by such Revolving Lender to permit Eurodollar Revolving
Loans to be made in such requested currency. If the Administrative Agent and all
the Revolving Lenders consent to making Eurodollar Revolving Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurodollar Revolving Loans.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section, the Administrative Agent shall promptly
so notify the Borrower.

30

 

ARTICLE II

AMOUNT AND TERMS OF THE COMMITMENTS

   

Section 2.1.                   General Description of Facilities. Subject to and
upon the terms and conditions herein set forth, (i) the Lenders hereby establish
in favor of the Borrower a revolving credit facility pursuant to which each
Lender severally agrees (to the extent of such Lender’s Revolving Commitment) to
make Revolving Loans to the Borrower in accordance with Section 2.2; (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.22;
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4; (iv) each Lender agrees to purchase a participation interest in the
Letters of Credit and the Swingline Loans pursuant to the terms and conditions
hereof; provided that in no event shall the aggregate principal amount of all
outstanding Revolving Loans, Swingline Loans and outstanding LC Exposure exceed
at any time the Aggregate Revolving Commitment Amount in effect from time to
time; and (v) each Lender severally agrees to make a Term Loan to the Borrower
in a principal amount not exceeding such Lender’s Term Loan Commitment on the
Closing Date.

Section 2.2.                   Revolving Loans. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make Revolving
Loans in Dollars or in one or more Alternative Currencies, ratably in proportion
to its Pro Rata Share of the Aggregate Revolving Commitments, to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Commitment, (b) the
sum of the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount or (c) the aggregate outstanding amount of
all Revolving Loans denominated in Alternative Currencies exceeding the
Alternative Currency Sublimit. During the Availability Period, the Borrower
shall be entitled to borrow, prepay and reborrow Revolving Loans in accordance
with the terms and conditions of this Agreement; provided that the Borrower may
not borrow or reborrow should there exist a Default or Event of Default.

Section 2.3.                   Procedure for Revolving Borrowings. The Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Revolving Borrowing, substantially in the
form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”), (x)
prior to 11:00 a.m. (Atlanta, Georgia time) one (1) Business Day prior to the
requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta,
Georgia time) three (3) Business Days prior to the requested date of each
Eurodollar Borrowing. Each Notice of Revolving Borrowing shall be irrevocable
and shall specify (i) the aggregate principal amount of such Borrowing and the
currency of such Borrowing (and if the Borrower fails to specify a currency for
such requested Borrowing, then the Revolving Loans so requested shall be made in
Dollars), (ii) the date of such Borrowing (which shall be a Business Day), (iii)
the Type of such Revolving Loan comprising such Borrowing and (iv) in the case
of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period). Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request. The aggregate principal amount of
each Eurodollar Borrowing shall not be less than $1,000,000 or a larger multiple
of $500,000 (or the remaining amount of the Aggregate Revolving Commitment
Amount, if less), and the aggregate principal amount of each Base Rate Borrowing
shall not be less than $1,000,000 or a larger multiple of $500,000 (or the
remaining amount of the Aggregate Revolving Commitment Amount, if less);
provided that Base Rate Loans made pursuant to Section 2.4 or Section 2.22(d)
may be made in lesser amounts as provided therein. At no time shall the total
number of Eurodollar Borrowings outstanding at any time exceed six. Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.

31

 

Section 2.4.                    Swingline Commitment.

(a)                  Subject to the terms and conditions set forth herein, the
Swingline Lender shall make Swingline Loans to the Borrower, from time to time
during the Availability Period, in an aggregate principal amount outstanding at
any time not to exceed the lesser of (i) the Swingline Commitment and (ii) the
difference between the Aggregate Revolving Commitment Amount and the aggregate
Revolving Credit Exposures of all Lenders; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. The Borrower shall be entitled to borrow, repay and reborrow
Swingline Loans in accordance with the terms and conditions of this Agreement.

(b)                 The Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of each Swingline
Borrowing, substantially in the form of Exhibit 2.4 attached hereto (a “Notice
of Swingline Borrowing”), prior to 10:00 a.m. (Atlanta, Georgia time) on the
requested date of each Swingline Borrowing. Each Notice of Swingline Borrowing
shall be irrevocable and shall specify (i) the principal amount of such
Swingline Borrowing, (ii) the date of such Swingline Borrowing (which shall be a
Business Day) and (iii) the account of the Borrower to which the proceeds of
such Swingline Borrowing should be credited. The Administrative Agent will
promptly advise the Swingline Lender of each Notice of Swingline Borrowing. Each
Swingline Loan shall accrue interest at the Swingline Rate and shall have an
Interest Period (subject to the definition thereof) as agreed between the
Borrower and the Swingline Lender. The aggregate principal amount of each
Swingline Loan shall not be less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. (Atlanta, Georgia time) on the requested date
of such Swingline Borrowing.

(c)                  The Swingline Lender, at any time and from time to time in
its sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.6, which will be used solely for the repayment of such Swingline Loan.

(d)                  If for any reason a Base Rate Borrowing may not be (as
determined in the sole discretion of the Administrative Agent), or is not, made
in accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.

32

 

(e)                  Each Lender’s obligation to make a Base Rate Loan pursuant
to subsection (c) of this Section or to purchase participating interests
pursuant to subsection (d) of this Section shall be absolute and unconditional
and shall not be affected by any circumstance, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right that such
Lender or any other Person may have or claim against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of any Lender’s Revolving
Commitment, (iii) the existence (or alleged existence) of any event or condition
which has had or could reasonably be expected to have a Material Adverse Effect,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
the Administrative Agent or any Lender or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

Section 2.5.                   Term Loan Commitments. Subject to the terms and
conditions set forth herein, each Lender severally agrees to make a single term
loan to the Borrower on the Closing Date in a principal amount equal to the Term
Loan Commitment of such Lender. The Term Loans may be, from time to time, Base
Rate Loans or Eurodollar Loans or a combination thereof; provided that, to the
extent the Borrower elects that the Term Loan be funded as a Eurodollar Loan on
the Closing Date, the Borrower shall provide written notice of the same
(including the Interest Period applicable thereto) to the Administrative Agent
not less than one Business Day prior to the Closing Date. The execution and
delivery of this Agreement by the Borrower and the satisfaction of all
conditions precedent pursuant to Section 3.1 shall be deemed to constitute the
Borrower’s request to borrow the Term Loans on the Closing Date.

Section 2.6.                    Funding of Borrowings.

(a)                  Each Lender will make available each Revolving Loan to be
made by it hereunder on the proposed date thereof by wire transfer of Same Day
Funds for the applicable currency by (i) 11:00 a.m. (Atlanta, Georgia time) in
the case of any Revolving Loans denominated in Dollars and (ii) not later the
Applicable Time specified by the Administrative Agent in the case of any
Revolving Loan in an Alternative Currency, in each case, on the Business Day
specified in the Notice of Revolving Borrowing and to the Administrative Agent
at the Payment Office. The Swingline Loans will be made as set forth in Section
2.4. The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts that it receives, in like funds by the close of
business on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or, at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

(b)                 Unless the Administrative Agent shall have been notified by
any Lender prior to 5:00 p.m. (Atlanta, Georgia time) one (1) Business Day prior
to the date of a Borrowing in which such Lender is to participate that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest (x)
at the Federal Funds Rate until the second Business Day after such demand and
(y) at the Base Rate at all times thereafter. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

33

 

(c)                  All Revolving Borrowings shall be made by the Lenders on
the basis of their respective Pro Rata Shares. No Lender shall be responsible
for any default by any other Lender in its obligations hereunder, and each
Lender shall be obligated to make its Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

Section 2.7.                    Interest Elections.

(a)                  Each Borrowing initially shall be of the Type specified in
the applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Borrower may elect to convert such Borrowing into a different
Type or to continue such Borrowing, and in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. For the
avoidance of doubt, this Section 2.7 shall not apply to Swingline Borrowings,
which may not be converted or continued.

(b)                 To make an election pursuant to this Section, the Borrower
shall give the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing that is to be converted or
continued, as the case may be, substantially in the form of Exhibit 2.7 attached
hereto (a “Notice of Conversion/Continuation”) (x) prior to 10:00 a.m. (Atlanta,
Georgia time) one (1) Business Day prior to the requested date of a conversion
into a Base Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time)
three (3) Business Days prior to a continuation of or conversion into a
Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of Conversion/Continuation, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing, and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”. If
any such Notice of Conversion/
Continuation requests a Eurodollar Borrowing but does not specify an Interest
Period, the Borrower shall be deemed to have selected an Interest Period of one
month. The principal amount of any resulting Borrowing shall satisfy the minimum
borrowing amount for Eurodollar Borrowings and Base Rate Borrowings set forth in
Section 2.3.

(c)                  If, on the expiration of any Interest Period in respect of
any Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing; provided that in the case of a failure to timely
request a continuation of Revolving Loans denominated in an Alternative
Currency, such Revolving Loans shall be continued as Eurodollar Loans in their
original currency with an Interest Period of one month. No Borrowing may be
converted into, or continued as, a Eurodollar Borrowing (whether in Dollars or
any Alternative Currency) if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. During the existence of an Event of Default, the Required Lenders may
demand that any or all of the then outstanding Eurodollar Revolving Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto, provided the Event of Default is
continuing on such date. No conversion of any Eurodollar Loan shall be permitted
except on the last day of the Interest Period in respect thereof.

34

 

(d)                 Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

Section 2.8.                    Optional Reduction and Termination of
Commitments.

(a)                  Unless previously terminated, all Revolving Commitments,
Swingline Commitments and LC Commitments shall terminate on the Revolving
Commitment Termination Date. The Term Loan Commitments shall terminate on the
Closing Date upon the making of the Term Loans pursuant to Section 2.5.

(b)                 Upon at least three (3) Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender, (ii)
any partial reduction pursuant to this Section shall be in an amount of at least
$5,000,000 and any larger multiple of $1,000,000, (iii) no such reduction shall
be permitted which would reduce the Aggregate Revolving Commitment Amount to an
amount less than the aggregate outstanding Revolving Credit Exposure of all
Lenders and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Commitments, the Alternative Currency Sublimit exceeds the amount of
the Aggregate Revolving Commitments, the Alternative Currency Sublimit shall be
automatically reduced by the amount of such excess. Any such reduction in the
Aggregate Revolving Commitment Amount below the sum of the principal amount of
the Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.

(c)                  With the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.26 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim that the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender may have against such Defaulting Lender.

Section 2.9.                    Repayment of Loans.

(a)                  The outstanding principal amount of all Revolving Loans and
Swingline Loans shall be due and payable (together with accrued and unpaid
interest thereon) on the Revolving Commitment Termination Date.

(b)                  The Borrower unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Term Loan of such Lender in installments payable on the dates set
forth below, with each such installment being in the aggregate principal amount
for all Lenders set forth opposite such date below (and on such other date(s)
and in such other amounts as may be required from time to time pursuant to this
Agreement):

35

 

Installment Date Aggregate Principal Amount     June 30, 2019 $3,125,000
September 30, 2019 $3,125,000 December 31, 2019 $3,125,000 March 31, 2020
$3,125,000 June 30, 2020 $3,125,000 September 30, 2020 $3,125,000 December 31,
2020 $3,125,000 March 31, 2021 $3,125,000 June 30, 2021 $4,687,500 September 30,
2021 $4,687,500 December 31, 2021 $4,687,500 March 31, 2022 $4,687,500 June 30,
2022 $4,687,500 September 30, 2022 $4,687,500 December 31, 2022 $4,687,500 March
31, 2023 $4,687,500 June 30, 2023 $6,250,000 September 30, 2023 $6,250,000
December 31, 2023 $6,250,000 March 31, 2023 $6,250,000

 

provided that, to the extent not previously paid, the aggregate unpaid principal
balance of the Term Loans shall be due and payable on the Maturity Date.

Section 2.10.                  Evidence of Indebtedness.

(a)                  Each Lender shall maintain in accordance with its usual
practice appropriate records evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable thereon and paid to such Lender
from time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment and
the Term Loan Commitment of each Lender, (ii) the amount of each Loan made
hereunder by each Lender, the Class and Type thereof and, in the case of each
Eurodollar Loan, the Interest Period applicable thereto, (iii) the date of any
continuation of any Loan pursuant to Section 2.7, (iv) the date of any
conversion of all or a portion of any Loan to another Type pursuant to Section
2.7, (v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
the Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. Absent manifest error, the entries made in
such records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure or delay
of any Lender or the Administrative Agent in maintaining or making entries into
any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b)                 This Agreement evidences the obligation of the Borrower to
repay the Loans and is being executed as a “noteless” credit agreement. However,
at the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees that it will prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment permitted
hereunder) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

36

 

Section 2.11.                 Optional Prepayments. The Borrower shall have the
right at any time and from time to time to prepay any Borrowing, in whole or in
part, without premium or penalty, by giving irrevocable written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent no
later than (i) in the case of any prepayment of any Eurodollar Borrowing, 11:00
a.m. (Atlanta, Georgia time) not less than three (3) Business Days prior to the
date of such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, not less than one (1) Business Day prior to the date of such
prepayment, and (iii) in the case of any prepayment of any Swingline Borrowing,
prior to 11:00 a.m. (Atlanta, Georgia time) on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrower shall also pay all amounts required
pursuant to Section 2.19. Each partial prepayment of any Loan (other than a
Swingline Loan) shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type pursuant to Section 2.2 or, in
the case of a Swingline Loan, pursuant to Section 2.4. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing and,
in the case of a prepayment of a Term Loan Borrowing, to principal installments
in direct order of maturity.

Section 2.12.                  Mandatory Prepayments.

(a)                  If at any time the aggregate Revolving Credit Exposure of
all Lenders exceeds the Aggregate Revolving Commitment Amount, as reduced
pursuant to Section 2.8 or otherwise, the Borrower shall immediately repay the
Swingline Loans and the Revolving Loans in an amount equal to such excess,
together with all accrued and unpaid interest on such excess amount and any
amounts due under Section 2.19. Each prepayment shall be applied as follows:
first, to the Swingline Loans to the full extent thereof; second, to the Base
Rate Loans to the full extent thereof; and third, to the Eurodollar Loans to the
full extent thereof. If, after giving effect to prepayment of all Swingline
Loans and Revolving Loans, the aggregate Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrower shall
Cash Collateralize its reimbursement obligations with respect to all Letters of
Credit in an amount equal to such excess plus any accrued and unpaid fees
thereon.

(b)                  If for any reason the aggregate outstanding principal
amount of all Revolving Loans denominated in Alternative Currencies at such time
exceeds the Alternative Currency Sublimit then in effect by more than
$5,000,000, the Borrower shall immediately prepay Revolving Loans in an
aggregate amount sufficient to reduce such outstanding principal amount as of
such date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect, provided that such mandatory prepayment of any
Revolving Loans denominated in Alternative Currencies may be delayed until the
last day of the Interest Period applicable to such Revolving Loans; provided
further, that any amounts still outstanding shall be immediately due and payable
by the Borrower on the last day of such Interest Period.

37

 

Section 2.13.                  Interest on Loans.

(a)                  The Borrower shall pay interest on (i) each Base Rate Loan
at the Base Rate plus the Applicable Margin in effect from time to time and (ii)
each Eurodollar Loan at the Eurocurrency Rate for the applicable Interest Period
in effect for such Loan plus the Applicable Margin in effect from time to time.

(b)                  The Borrower shall pay interest on each Swingline Loan at
the Swingline Rate in effect from time to time.

(c)                  While an Event of Default exists or after acceleration, at
the option of the Required Lenders, the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate otherwise applicable
for the then-current Interest Period plus an additional 2% per annum until the
last day of such Interest Period, and thereafter, and with respect to all Base
Rate Loans (including all Swingline Loans) and all other Obligations hereunder
(other than Loans), at an all-in rate in effect for Base Rate Loans, plus an
additional 2% per annum.

(d)                  Interest on the principal amount of all Loans shall accrue
from and including the date such Loans are made to but excluding the date of any
repayment thereof, provided that any Loan that is repaid on the same day on
which it is made shall, subject to Section 2.21(a), bear interest for one day.
Interest on all outstanding Base Rate Loans shall be payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Commitment Termination Date or the Maturity Date, as the case may be.
Interest on all outstanding Eurodollar Loans shall be payable on the last day of
each Interest Period applicable thereto, and, in the case of any Eurodollar
Loans having an Interest Period in excess of three months or 90 days,
respectively, on each day which occurs every three months or 90 days, as the
case may be, after the initial date of such Interest Period, and on the
Revolving Commitment Termination Date or the Maturity Date, as the case may be.
Interest on each Swingline Loan shall be payable on the maturity date of such
Loan, which shall be the last day of the Interest Period applicable thereto, and
on the Revolving Commitment Termination Date. Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof. All Default Interest shall
be payable on demand.

(e)                  The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.

Section 2.14.                  Fees.

(a)                  The Borrower shall pay to the Administrative Agent for its
own account fees in the amounts and at the times previously agreed upon in
writing by the Borrower and the Administrative Agent.

(b)                  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Percentage per annum (determined daily in accordance with Schedule I)
on the daily amount of the unused Revolving Commitment of such Lender during the
Availability Period. For purposes of computing the commitment fee, the Revolving
Commitment of each Lender shall be deemed used to the extent of the outstanding
Revolving Loans and LC Exposure, but not Swingline Exposure, of such Lender.

38

 

(c)                  The Borrower agrees to pay (i) to the Administrative Agent,
for the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to such Letter of
Credit during the period from and including the date of issuance of such Letter
of Credit to but excluding the date on which such Letter of Credit expires or is
drawn in full (including, without limitation, any LC Exposure that remains
outstanding after the Revolving Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.10% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the rate
for Default Interest pursuant to Section 2.13(c), the rate per annum used to
calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.

(d)                 The Borrower shall pay to the Administrative Agent, for the
ratable benefit of each Lender, the upfront fees previously agreed upon by the
Borrower and the Administrative Agent, which shall be due and payable on the
Closing Date.

(e)                  Accrued fees under subsections (b) and (c) of this Section
shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing on June 30, 2019, and on the Revolving
Commitment Termination Date (and, if later, the date the Loans and LC Exposure
shall be repaid in their entirety); provided that any such fees accruing after
the Revolving Commitment Termination Date shall be payable on demand.

Section 2.15.                 Computation of Interest and Fees. All computations
of interest for Base Rate Loans when the Base Rate is determined by reference to
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed (including the first day but excluding the
last day). All computations of interest for Eurodollar Loans denominated in
Australian Dollars, Canadian Dollars, Pounds Sterling, or Singapore Dollars,
shall be computed on the basis of a year of three hundred sixty-five (365) days,
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (including
the first day but excluding the last day) (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Each determination by the Administrative Agent of an interest amount or
fee hereunder shall be made in good faith and shall be conclusive and binding
for all purposes, absent manifest error. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the effective date and the amount of each
change in interest rate.

Section 2.16.                  Inability to Determine Interest Rates.

(a)                  If, prior to the commencement of any Interest Period for
any Eurodollar Borrowing:

(i)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis) for such Interest Period, or

(ii)         the Administrative Agent shall have received notice from the
Required Lenders that the Eurocurrency Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

39

 

then the Administrative Agent shall give prompt written notice thereof (or
telephonic notice, promptly confirmed in writing) to the Borrower and to the
Lenders as soon as practicable thereafter. In the case of Eurodollar Loans,
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) the
obligations of the Lenders to make Eurodollar Revolving Loans or to continue or
convert outstanding Loans as or into Eurodollar Loans shall be suspended and
(ii) all such affected Loans shall (A) if denominated in Dollars, be converted
into Base Rate Loans on the last day of the then current Interest Period
applicable thereto unless the Borrower prepays such Loans in accordance with
this Agreement and (B) if denominated in an Alternative Currency, be repaid on
the last day of the then current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least one (1) Business Day before
the date of any Eurodollar Borrowing for which a Notice of Revolving Borrowing
has previously been given that it elects not to borrow, continue or convert to a
Eurodollar Borrowing on such date, then such Revolving Borrowing shall (A) if
such Borrowing is requested to be denominated in Dollars, be deemed a request
for a Base Rate Borrowing and (B) if such Borrowing is requested to be
denominated in an Alternative Currency, be ineffective.

(b)                 If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) above have arisen and such
circumstances are unlikely to be temporary, (ii) the circumstances set forth in
clause (a)(i) above have not arisen but the supervisor for the administrator of
the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans or (iii) a material portion of syndicated loans in the
market (for amounts and to borrowers substantially comparable to Borrower and
the loans made pursuant to this Agreement) currently being executed, or that
include language similar to that contained in this Section 2.16(b), are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the LIBO Screen Rate, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Screen Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin). Notwithstanding
anything to the contrary in Section 10.2, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.16(b), only to the extent the LIBO Screen Rate for the applicable currency
and/or such Interest Period is not available or published at such time on a
current basis), (x) any Notice of Conversion/Continuation that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Notice of Revolving
Borrowing requests a Eurodollar Borrowing, (A) if denominated in Dollars, be
continued as Base Rate Loans on the last day of the then current Interest Period
applicable thereto unless the Borrower repays such Loans in accordance with this
Agreement and (B) if denominated in an Alternative Currency, be repaid on the
last day of the then current Interest Period applicable thereto.

40

 

Section 2.17.                 Illegality. If any Change in Law shall make it
unlawful or impossible for any Lender to perform any of its obligations
hereunder or to make, maintain or fund any Eurodollar Loan (whether denominated
in Dollars or an Alternative Currency) and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Revolving Loans, or to continue or convert outstanding Loans as or
into Eurodollar Loans, shall be suspended. In the case of the making of a
Eurodollar Revolving Borrowing, such Lender’s Revolving Loan shall be made as a
Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and, if the affected Eurodollar Loan is then outstanding, such Loan shall
be converted to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Eurodollar Loan if such Lender may lawfully
continue to maintain such Loan to such date or (ii) immediately if such Lender
shall determine that it may not lawfully continue to maintain such Eurodollar
Loan to such date. Notwithstanding the foregoing, the affected Lender shall,
prior to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be materially
disadvantageous to such Lender in the good faith exercise of its discretion.

Section 2.18.                  Increased Costs.

(a)                  If any Change in Law shall:

  (i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement that is not
otherwise included in the determination of the Eurocurrency Rate hereunder
against assets of, deposits with or for the account of, or credit extended by,
any Lender (except any such reserve requirement reflected in the Eurocurrency
Rate) or the Issuing Bank; or

  (ii)               subject any Recipient to any Taxes (other than (A)
Indemnified Taxes and (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes; or

  (iii)             impose on any Lender, the Issuing Bank or the eurodollar
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or any Eurodollar Loans made by such Lender or any
Letter of Credit or any participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount),

then, from time to time, the Borrower shall promptly pay, upon written notice
from and demand by such Lender or the Issuing Bank may provide the Borrower
(with a copy of such notice and demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender, within five (5) Business
Days after the date of such notice and demand, additional amount or amounts
sufficient to compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b)                 If any Lender or the Issuing Bank shall have determined that
on or after the date of this Agreement any Change in Law regarding capital or
liquidity ratios or requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital (or on the capital
of the Parent Company of such Lender or the Issuing Bank) as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender, the Issuing Bank or such Parent Company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of such Parent Company
with respect to capital adequacy and liquidity), then, from time to time, such
Lender or the Issuing Bank may provide the Borrower (with a copy thereof to the
Administrative Agent) with written notice and demand with respect to such
reduced amounts, and within fifteen (15) Business Days after receipt of such
notice and demand the Borrower shall pay to such Lender or the Issuing Bank, as
the case may be, such additional amounts as will compensate such Lender, the
Issuing Bank or such Parent Company for any such reduction suffered.

41

 

(c)                  A certificate of such Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender, the Issuing
Bank or the Parent Company of such Lender or the Issuing Bank, as the case may
be, specified in subsection (a) or (b) of this Section shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error. The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within 15 days after receipt
thereof.

(d)                  The Borrower shall pay to each Lender, as long as such
Lender shall be required by applicable law, rule or regulation to maintain
reserves with respect to liabilities or assets consisting of Eurocurrency Rate
funds or deposits (currently known as “Eurocurrency liabilities”), including any
such reserves as may be required pursuant to Regulation D, additional interest
on the unpaid principal amount of each Eurodollar Loan made to it equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith in accordance with common industry
practice, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant date on which
interest is payable on such Loan, such additional interest shall be due and
payable 10 days from receipt of such notice; provided, however, that such notice
may not be given later than nine (9) months following the relevant date on which
interest is payable on such Loan.

(e)                  Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank under this Section for any increased costs or reductions incurred
more than nine (9) months prior to the date that such Lender or the Issuing Bank
or the Administrative Agent notifies the Borrower of such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then such nine-month
period shall be extended to include the period of such retroactive effect.

Section 2.19.                  Funding Indemnity. In the event of (a) the
payment of any principal of a Eurodollar Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) any failure of the
Borrower to make payment of any Loan (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency or (d) the failure by the Borrower to borrow, prepay, convert
or continue any Eurodollar Loan (for a reason other than the failure of a Lender
to make a Loan) on the date specified in any applicable notice (regardless of
whether such notice is withdrawn or revoked), then, in any such event, the
Borrower shall compensate each Lender, within fifteen (15) Business Days after
written demand from such Lender, for any loss, cost or expense attributable to
such event. In the case of a Eurodollar Loan, such loss, cost or expense shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the
Eurocurrency Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Eurocurrency Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section submitted to the Borrower by
any Lender (with a copy to the Administrative Agent) shall be conclusive, absent
manifest error.

42

 

Section 2.20.                  Taxes.

(a)                  Defined Terms. For purposes of this Section 2.20, the term
“Lender” includes Issuing Bank and the term “applicable law” includes FATCA.

(b)                  Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

(c)                  Payment of Other Taxes by the Borrower. The Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)                  Indemnification by the Borrower. The Borrower shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)                  Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.4(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

43

 

(f)                   Evidence of Payments. As soon as practicable after any
payment of Taxes by the Borrower or any other Loan Party to a Governmental
Authority pursuant to this Section 2.20, the Borrower or other Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g)                  Status of Lenders.

   (i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

    (ii)               Without limiting the generality of the foregoing,

    (A)     any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

    (B)     any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

44

 

(ii)     executed originals of IRS Form W-8ECI;

 

(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(iv)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.20B or Exhibit 2.20C, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 2.20D on behalf of each such direct and indirect partner;

 

    (C)     any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

    (D)      if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

45

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                  Treatment of Certain Refunds. If any party determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.20
(including by the payment of additional amounts pursuant to this Section 2.20),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)                   Survival. Each party’s obligations under this Section 2.20
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 2.21.                  Payments Generally; Pro Rata Treatment; Sharing
of Set-offs.

(a)                  The Borrower shall make each payment required to be made by
it hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.18, 2.19 or 2.20, or
otherwise) free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Except as otherwise expressly provided herein
and except with respect to principal of and interest on Revolving Loans
denominated in an Alternative Currency, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Payment Office in Dollars and in
Same Day Funds not later than 12:00 noon (Atlanta, Georgia time) on the date
specified herein. Except as otherwise expressly provided herein, all payments by
the Borrower hereunder with respect to principal and interest on Revolving Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Payment Office in such Alternative Currency and in Same Day Funds not
later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
If, for any reason, the Borrower is prohibited by any Requirement of Law from
making any required payment hereunder in an Alternative Currency, the Borrower
shall make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. All such payments shall be made to the Administrative
Agent at the Payment Office, except payments to be made directly to the Issuing
Bank or the Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.18, 2.19, 2.20 and 10.3 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension.

46

 

(b)                 If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied as follows: first, to all fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to any of the Loan Documents;
second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to all
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; and fourth, to
all principal of the Loans and unreimbursed LC Disbursements then due and
payable hereunder, pro rata to the parties entitled thereto based on their
respective pro rata shares of such principal and unreimbursed LC Disbursements.

(c)                  If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans that would result in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Credit Exposure, Term Loans and accrued
interest and fees thereon than the proportion received by any other Lender with
respect to its Revolving Credit Exposure or Term Loans, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure and Term Loans of other Lenders
to the extent necessary so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Credit Exposure and Term
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure or Term Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this subsection shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)                 Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

47

 

(e)                  If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.4(b), 2.6(b), 2.21(d), 2.22(d) or (e) or
10.3(d), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

Section 2.22.                  Letters of Credit.

(a)                  During the Availability Period, the Issuing Bank, in
reliance upon the agreements of the other Lenders pursuant to subsections (d)
and (e) of this Section, agrees to issue, at the request of the Borrower,
Letters of Credit in Dollars for the account of the Borrower on the terms and
conditions hereinafter set forth; provided that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof, one
year after such renewal or extension) and (B) the date that is five (5) Business
Days prior to the Revolving Commitment Termination Date; (ii) each Letter of
Credit shall be in a stated amount of at least $50,000; and (iii) the Borrower
may not request any Letter of Credit if, after giving effect to such issuance,
(A) the aggregate LC Exposure would exceed the LC Commitment or (B) the
aggregate Revolving Credit Exposure of all Lenders would exceed the Aggregate
Revolving Commitment Amount and (iv) the Borrower shall not request, and the
Issuing Bank shall have no obligation to issue, any Letter of Credit the
proceeds of which would be made available to any Person (AA) to fund any
activity or business of or with any Sanctioned Person or in any Sanctioned
Countries, that, at the time of such funding, is the subject of any Sanctions or
(BB) in any manner that would result in a violation of any Sanctions by any
party to this Agreement. Each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in each Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit (i) on
the Closing Date with respect to all Existing Letters of Credit and (ii) on the
date of issuance with respect to all other Letters of Credit. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.

(b)                  To request the issuance of a Letter of Credit (or any
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall give the Issuing Bank and the Administrative Agent irrevocable
written notice at least three (3) Business Days prior to the requested date of
such issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, renewed or extended, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

48

 

(c)                  At least two (2) Business Days prior to the issuance of any
Letter of Credit, the Issuing Bank will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received such
notice, and, if not, the Issuing Bank will provide the Administrative Agent with
a copy thereof. Unless the Issuing Bank has received notice from the
Administrative Agent, on or before the Business Day immediately preceding the
date the Issuing Bank is to issue the requested Letter of Credit, directing the
Issuing Bank not to issue the Letter of Credit because such issuance is not then
permitted hereunder because of the limitations set forth in subsection (a) of
this Section or that one or more conditions specified in Article III are not
then satisfied, then, subject to the terms and conditions hereof, the Issuing
Bank shall, on the requested date, issue such Letter of Credit in accordance
with the Issuing Bank’s usual and customary business practices.

(d)                  The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia time) on the Business
Day immediately prior to the date on which such drawing is honored that the
Borrower intends to reimburse the Issuing Bank for the amount of such drawing in
funds other than from the proceeds of Revolving Loans, the Borrower shall be
deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided that for purposes solely of such Borrowing, the conditions
precedent set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the Administrative Agent for the account
of the Issuing Bank in accordance with Section 2.6. The proceeds of such
Borrowing shall be applied directly by the Administrative Agent to reimburse the
Issuing Bank for such LC Disbursement.

(e)                  If for any reason a Base Rate Borrowing may not be (as
determined in the sole discretion of the Administrative Agent), or is not, made
in accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) of this Section in an amount equal to its
Pro Rata Share of such LC Disbursement on and as of the date which such Base
Rate Borrowing should have occurred. Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any of its Subsidiaries, (iv) any
breach of this Agreement by the Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
On the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing Bank.
Whenever, at any time after the Issuing Bank has received from any such Lender
the funds for its participation in a LC Disbursement, the Issuing Bank (or the
Administrative Agent on its behalf) receives any payment on account thereof, the
Administrative Agent or the Issuing Bank, as the case may be, will distribute to
such Lender its Pro Rata Share of such payment; provided that if such payment is
required to be returned for any reason to the Borrower or to a trustee,
receiver, liquidator, custodian or similar official in any bankruptcy
proceeding, such Lender will return to the Administrative Agent or the Issuing
Bank any portion thereof previously distributed by the Administrative Agent or
the Issuing Bank to it.

49

 

(f)                   To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to subsection (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided that if
such Lender shall fail to make such payment to the Issuing Bank within three (3)
Business Days of such due date, then, retroactively to the due date, such Lender
shall be obligated to pay interest on such amount the rate set forth in Section
2.13(c).

(g)                  If any Event of Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Lenders demanding that its reimbursement obligations with
respect to the Letters of Credit be Cash Collateralized pursuant to this
subsection, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 105% of the aggregate
LC Exposure of all Lenders as of such date plus any accrued and unpaid fees
thereon; provided that such obligation to Cash Collateralize the reimbursement
obligations of the Borrower with respect to the Letters of Credit shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or notice of any kind, upon the occurrence of any Event
of Default with respect to the Borrower described in Section 8.1(h) or (i). Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Borrower agrees to execute
any documents and/or certificates to effectuate the intent of this subsection.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
and continuance of an Event of Default, such cash collateral so posted (to the
extent not so applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

(h)                  Promptly following the end of each calendar quarter, the
Issuing Bank shall deliver (through the Administrative Agent) to each Lender and
the Borrower a report describing the aggregate Letters of Credit outstanding at
the end of such Fiscal Quarter. Upon the request of any Lender from time to
time, the Issuing Bank shall deliver to such Lender any other information
reasonably requested by such Lender with respect to each Letter of Credit then
outstanding.

50

 

(i)                   The Borrower’s obligation to reimburse LC Disbursements
hereunder shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of any of the following circumstances:

   (i)                 any lack of validity or enforceability of any Letter of
Credit or this Agreement;

   (ii)               the existence of any claim, set-off, defense or other
right which the Borrower or any Subsidiary or Affiliate of the Borrower may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons or entities for whom any such beneficiary or transferee may be
acting), any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;

   (iii)             any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;

   (iv)             payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

   (v)               any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
set-off against, the Borrower’s obligations hereunder; or

   (vi)             the existence of a Default or an Event of Default.

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

51

 

(j)                   Unless otherwise expressly agreed by the Issuing Bank and
the Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

Section 2.23.                  Increase of Revolving Commitments; Additional
Lenders.

(a)                So long as (i) no Default or Event of Default has occurred
and is continuing, (ii) all representations and warranties set forth in the Loan
Documents shall be true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects), (iii) there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect since December 31, 2017 and (iv) the Borrower and its
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Section 6.1 as of the most recently ended Fiscal Quarter or Fiscal
Year, as applicable, for which financial statements are required to have been
delivered, calculated as the Additional Revolving Commitment Amount (as defined
below) had been established (and fully funded) as of the first day of the
relevant period for testing compliance, the Borrower may from time to time after
the Closing Date, upon at least 30 days’ written notice to the Administrative
Agent (who shall promptly provide a copy of such notice to each Lender), propose
to increase the Aggregate Revolving Commitments by an amount not to exceed
$100,000,000 (the amount of any such increase, the “Additional Revolving
Commitment Amount”. Each Lender shall have the right for a period of 15 days
following receipt of such notice, to elect by written notice to the Borrower and
the Administrative Agent to increase its Revolving Commitment by a principal
amount equal to its Pro Rata Share of the Additional Revolving Commitment
Amount. No Lender (or any successor thereto) shall have any obligation to
increase its Revolving Commitment or its other obligations under this Agreement
and the other Loan Documents, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.

(b)               If any Lender shall not elect to increase its Revolving
Commitment pursuant to subsection (a) of this Section, the Borrower may
designate another bank or other financial institution (which may be, but need
not be, one or more of the existing Lenders) which at the time agrees to, in the
case of any such Person that is an existing Lender, increase its Revolving
Commitment and in the case of any other such Person (an “Additional Lender”),
become a party to this Agreement; provided, however, that any new bank or
financial institution must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld or delayed. The sum of the
increases in the Revolving Commitments of the existing Lenders pursuant to this
subsection (b) plus the Revolving Commitments of the Additional Lenders shall
not in the aggregate exceed the unsubscribed amount of the Additional Revolving
Commitment Amount.

(c)                An increase in the aggregate amount of the Revolving
Commitments pursuant to this Section shall become effective upon the receipt by
the Administrative Agent of an supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower and by each
Additional Lender and by each other Lender whose Revolving Commitment is to be
increased, setting forth the new Revolving Commitments of such Lenders and
setting forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof, and such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Revolving Commitments and such opinions of
counsel for the Borrower with respect to the increase in the Revolving
Commitments as the Administrative Agent may reasonably request.

52

 

(d)               Upon the acceptance of any such agreement by the
Administrative Agent, the Aggregate Revolving Commitment Amount shall
automatically be increased by the amount of the Revolving Commitments added
through such agreement and Schedule II shall automatically be deemed amended to
reflect the Revolving Commitments of all Lenders after giving effect to the
addition of such Revolving Commitments.

(e)                Upon any increase in the aggregate amount of the Revolving
Commitments pursuant to this Section that is not pro rata among all Lenders, (x)
within five Business Days, in the case of any Base Rate Loans then outstanding,
and at the end of the then current Interest Period with respect thereto, in the
case of any Eurodollar Loans then outstanding, the Borrower shall prepay such
Loans in their entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Article III, the Borrower shall reborrow
Loans from the Lenders in proportion to their respective Revolving Commitments
after giving effect to such increase, until such time as all outstanding Loans
are held by the Lenders in proportion to their respective Revolving Commitments
after giving effect to such increase and (y) effective upon such increase, the
amount of the participations held by each Lender in each Letter of Credit then
outstanding shall be adjusted automatically such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit in proportion to their respective Revolving Commitments.

Section 2.24.                  Mitigation of Obligations. If any Lender requests
compensation under Section 2.18, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.20, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

Section 2.25.                  Replacement of Lenders. If (a) any Lender
requests compensation under Section 2.18, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, (b) any Lender is a Defaulting
Lender, or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions hereof as
contemplated by Section 10.2(b), the consent of Required Lenders shall have been
obtained but for the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions set forth
in Section 10.4(b)), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.20 or 2.23, as applicable) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender) (a “Replacement Lender”);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal amount of all Loans owed to it, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (in the case of
such outstanding principal and accrued interest) and from the Borrower (in the
case of all other amounts), (iii) in the case of a claim for compensation under
Section 2.20 or payments required to be made pursuant to Section 2.23, such
assignment will result in a reduction in such compensation or payments and (iv)
in the case of a Non-Consenting Lender, each Replacement Lender shall consent,
at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non-Consenting Lender. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

53

 

Section 2.26.                  Defaulting Lenders.

(a)                  Cash Collateral

   (i)                 At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.26(b)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
103% of the Issuing Bank’s LC Exposure with respect to such Defaulting Lender.

   (ii)               The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for
the benefit of the Issuing Bank, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to clause (iii) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent and the Issuing Bank as herein
provided, or that the total amount of such Cash Collateral is less than the
minimum amount required pursuant to clause (i) above, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

   (iii)             Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.26(a) or Section
2.26(b) in respect of Letters of Credit shall be applied to the satisfaction of
the Defaulting Lender’s obligation to fund participations in respect of Letters
of Credit or LC Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

   (iv)             Cash Collateral (or the appropriate portion thereof)
provided to reduce any Issuing Bank’s LC Exposure shall no longer be required to
be held as Cash Collateral pursuant to this Section 2.26(a) following (A) the
elimination of the applicable LC Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.26(b) through (d) the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated LC Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

54

 

(b)                  Defaulting Lender Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

   (i)                 Such Defaulting Lender’s right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and in Section
10.2.

   (ii)               Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.7 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Bank or Swingline Lender hereunder; third, to
Cash Collateralize the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender in accordance with Section 2.26(a); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.26(a); sixth, to the payment of any amounts owing to the Lenders, the Issuing
Bank or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable credit facility
without giving effect to sub-section (iv) below. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.26(b)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

55

 

   (iii)             (A) No Defaulting Lender shall be entitled to receive any
commitment fee pursuant to Section 2.14(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

    (B)        Each Defaulting Lender shall be entitled to receive letter of
credit fees pursuant to Section 2.14(c) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.26(a).

    (C)        With respect to any letter of credit fee not required to be paid
to any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letters of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Bank’s LC Exposure with respect to such Defaulting Lender, and (z)
not be required to pay the remaining amount of any such fee.

   (iv)             All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares of
the Revolving Commitments (calculated without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) the conditions set forth
in Section 3.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

   (v)               If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lender’s Swingline Exposure
with respect to such Defaulting Lender and (y) second, Cash Collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with the procedures set forth in Section 2.26(a).

(c)                  Defaulting Lender Cure. If the Borrower, the Administrative
Agent, Swingline Lender and Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments (without giving effect to Section 2.26(b)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

56

 

(d)                  New Swingline Loans/Letters of Credit. So long as any
Lender is a Defaulting Lender, (i) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Swingline
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no LC Exposure after giving effect
thereto.

Section 2.27.                  Extension of Revolving Commitment Termination
Date.

(a)                At any time after April 30, 2020, provided that all of the
conditions set forth in Section 3.2(a), (b), and (c) have been met at such time,
the Borrower may, by written notice to the Administrative Agent, request an
extension of the Revolving Commitment Termination Date in effect at such time by
one calendar year from the then scheduled Revolving Commitment Termination Date.
The Administrative Agent shall promptly notify each Lender holding a Revolving
Commitment of each such request, and each such Lender shall in turn, in its sole
discretion, within 30 days following the date on which each such written notice
from the Borrower is provided to such Lender, notify the Borrower and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Borrower in writing of its consent to any such request for extension of the
Revolving Commitment Termination Date within such 30-day period described above,
such Lender shall be deemed to be a Non-Consenting Lender (as defined below)
with respect to such request. The Administrative Agent shall notify the Borrower
not later than the 45th day after the Borrower’s written request for each such
extension of the decision of the Lenders regarding the Borrower’s request for an
extension of the Revolving Commitment Termination Date. There shall be no more
than two (2) extensions of the Revolving Commitment Termination Date permitted
to be made pursuant to this Section 2.27.

(b)               If all of the Lenders consent in writing to any such request
in accordance with subsection (a) of this Section 2.27, the Revolving Commitment
Termination Date shall, effective as of April 30, 2019, immediately following
the Borrower’s written request to the Administrative Agent for an extension
pursuant to subsection (a) above (the “Extension Date”), be extended for one
calendar year from the then scheduled Revolving Commitment Termination Date;
provided that on the Extension Date, no Default or Event of Default shall have
occurred and be continuing, or shall occur as a consequence thereof. If Lenders
holding at least a majority in interest of the Aggregate Revolving Commitments
at such time consent in writing to any such request in accordance with
subsection (a) of this Section 2.27, the Revolving Commitment Termination Date
in effect at such time shall, effective as at the applicable Extension Date, be
extended as to those Lenders that so have consented (each a “Consenting Lender”)
but shall not be extended as to any other Lender (each a “Non-Consenting
Lender”). To the extent that the Revolving Commitment Termination Date is not
extended as to any Lender pursuant to this Section 2.27 and the Revolving
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.27 on or prior to the applicable Extension Date, (i) the
Revolving Commitment of such Non-Consenting Lender shall automatically terminate
in whole on such unextended Revolving Commitment Termination Date without any
further notice or other action by the Borrower, such Lender or any other Person;
(ii) such Non-Consenting Lender shall have received from the Borrower the
aggregate principal amount of, and any interest accrued and unpaid to the
effective date of the such extension on, the outstanding Revolving Loans, if
any, of such Non-Consenting Lender plus any accrued but unpaid commitment fees
owing to such Non-Consenting Lender as of such date and all other amounts
payable hereunder to such Non-Consenting Lender; and (iii) such Non-Consenting
Lender’s rights under Sections 2.18, 2.19, 2.20 and 10.3 and its obligations
under Section 10.5, shall survive the Revolving Commitment Termination Date for
such Lender as to matters occurring prior to such date. It is understood and
agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Revolving
Commitment Termination Date.

57

 

(c)                If Lenders holding at least 51% of the aggregate Revolving
Commitments at any time consent to any such request pursuant to subsection (a)
of this Section 2.27, the Borrower may arrange for one or more Consenting
Lenders or, to the extent that the Consenting Lenders decline to assume any
Non-Consenting Lender’s Commitment, Additional Lenders (each such Additional
Lender that accepts an offer to assume a Non-Consenting Lender’s Commitment as
of the applicable Extension Date and each Additional Lender that accepts an
offer to participate in a requested Revolving Commitment Increase in accordance
with Section 2.23(a) and (b) being an “Assuming Lender”) to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Revolving Commitment and all
of the obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that if the Borrower makes an offer to any Consenting
Lender to assume any Non-Consenting Lender’s Revolving Commitment, the Borrower
shall make such offer to all Consenting Lenders on a pro rata basis based on
their respective Revolving Commitments and such Non-Consenting Lender’s
Revolving Commitment shall be allocated among those Consenting Lenders which
accept such offer on a pro rata basis based on their respective Revolving
Commitments, provided further however, that the amount of the Revolving
Commitment of any such Assuming Lender as a result of such substitution shall in
no event be less than $5,000,000 unless the amount of the Revolving Commitment
of such Non-Consenting Lender is less than $5,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided further
that:

(i)           any such Consenting Lender or Assuming Lender shall have paid to
such Non-Consenting Lender (A) the aggregate principal amount of, and any
interest accrued and unpaid to the effective date of the assignment on, the
outstanding Revolving Loans, if any, of such Non-Consenting Lender plus (B) any
accrued but unpaid commitment fees owing to such Non-Consenting Lender as of the
effective date of such assignment;

(ii)         all additional cost reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii)       with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 10.4 for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.18,
2.19, 2.20 and 10.3 and its obligations under Section 10.5, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three (3) Business Days prior to any Extension Date, (A) each such Assuming
Lender, if any, shall have delivered to the Borrower and the Administrative
Agent an assumption agreement, in form and substance satisfactory to the
Borrower and the Administrative Agent (an “Assumption Agreement”), duly executed
by such Assuming Lender, such Non-Consenting Lender, the Borrower and the
Administrative Agent (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Administrative
Agent as to the increase in the amount of its Commitment and (C) each
Non-Consenting Lender being replaced pursuant to this Section 2.27 shall have
delivered to the Administrative Agent any note or notes held by such
Non-Consenting Lender. Upon the payment or prepayment of all amounts referred to
in clauses (A), (B) and (C) of the immediately preceding sentence, each such
Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Agreement and shall be a
Lender for all purposes of this Agreement, without any further acknowledgment by
or the consent of the other Lenders, and the obligations of each such
Non-Consenting Lender hereunder shall, by the provisions hereof, be released and
discharged.

58

 

(d)               If all of the Lenders (after giving effect to any assignments
pursuant to subsection (b) of this Section 2.27) consent in writing to the
requested extension (whether by execution or delivery of an Assumption Agreement
or otherwise) not later than one (1) Business Day prior to such Extension Date,
the Administrative Agent shall so notify the Borrower, and, so long as no
Default or Event of Default shall have occurred and be continuing as of such
Extension Date, or shall occur as a consequence thereof, the Revolving
Commitment Termination Date then in effect shall be extended for the additional
one year period described in subsection (a) of this Section 2.27, and all
references in this Agreement and in the other Loan Documents, if any, to the
“Revolving Commitment Termination Date” shall, with respect to each Consenting
Lender and each Assuming Lender for such Extension Date, refer to the Revolving
Commitment Termination Date as so extended. Promptly following each Extension
Date, the Administrative Agent shall notify the Lenders (including, without
limitation, each Assuming Lender) of the extension of the scheduled Revolving
Commitment Termination Date in effect immediately prior thereto.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS AND
LETTERS OF CREDIT

   

Section 3.1.                  Conditions to Effectiveness. The obligations of
the Lenders (including the Swingline Lender) to make Loans and the obligation of
the Issuing Bank to issue any Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2):

(a)                  The Administrative Agent shall have received payment of all
fees, expenses and other amounts due and payable on or prior to the Closing
Date, including, without limitation, reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent, the Joint Lead Arrangers and
their Affiliates (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent actually incurred) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or SunTrust Robinson Humphrey, Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers.

(b)                 The Administrative Agent (or its counsel) shall have
received the following, each to be in form and substance satisfactory to the
Administrative Agent:

   (i)                 a counterpart of this Agreement signed by or on behalf of
each party hereto or written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

   (ii)               duly executed promissory notes payable to such Lender, if
requested by such Lender;

   (iii)             the Subsidiary Guaranty Agreement duly executed by each
Material Subsidiary that is not a Foreign Subsidiary;

59

 

   (iv)             a duly executed payoff letter in respect of the Existing
Credit Agreement in form and substance satisfactory to the Administrative Agent;

   (v)               a certificate of the Secretary or Assistant Secretary of
each Loan Party in the form of Exhibit 3.1(b)(v), attaching and certifying
copies of its Charter Documents, and of the resolutions of its board of
directors and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;

   (vi)             certified copies of the Charter Documents of each Loan
Party, together with certificates of good standing or existence, as may be
available from the Secretary of State of the jurisdiction of organization of
such Loan Party;

   (vii)           a favorable written opinion of Arnall Golden Gregory LLP,
counsel to the Loan Parties, addressed to the Administrative Agent, the Issuing
Bank and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request (which
opinions will expressly permit reliance by permitted successors and assigns of
the Administrative Agent, the Issuing Bank and the Lenders);

   (viii)         a certificate in the form of Exhibit 3.1(b)(viii), dated the
Closing Date and signed by a Responsible Officer, certifying that after giving
effect to the funding of the Term Loans and any initial Revolving Borrowing, (x)
no Default or Event of Default exists, (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct and (z)
since the date of the financial statements of the Borrower described in Section
4.4, there shall have been no change which has had or could reasonably be
expected to have a Material Adverse Effect;

   (ix)             a duly executed Notice of Revolving Borrowing for any
initial Revolving Borrowing;

   (x)               a duly executed funds disbursement agreement, together with
a report setting forth the sources and uses of the proceeds hereof;

   (xi)             certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or any Charter Document or by any material Contractual
Obligation of any Loan Party, in connection with the execution, delivery,
performance, validity and enforceability of the Loan Documents or any of the
transactions contemplated thereby, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired, and no investigation or inquiry
by any Governmental Authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing;

   (xii)           (x) copies of the audited consolidated financial statements
for the Borrower and its Subsidiaries for the Fiscal Years ending 2018, 2017 and
2016 including balance sheets, statements of income, stockholders’ equity and
cash flows, all in reasonable detail and reported on by independent public
accountants of national recognized standing and in accordance with GAAP and (y)
copies of the unaudited consolidated financial statements for the Target and its
Subsidiaries for the fiscal year of the Target ending 2018 including unaudited
balance sheets, statements of income, stockholders’ equity and cash flows, all
in reasonable detail and in accordance with GAAP;

60

 

   (xiii)         a duly completed and executed Compliance Certificate,
including calculations of the financial covenant set forth in Section 6.1 as of
December 31, 2018, calculated on a pro forma basis as if the Term Loans and any
initial Revolving Borrowing had been funded as of the first day of the relevant
period for testing compliance (and setting forth in reasonable detail such
calculations);

   (xiv)         certified copies of all agreements, indentures or notes
governing the terms of any Material Indebtedness (and for purposes of this
clause (xiv) only, Material Indebtedness shall be determined on an individual
and not an aggregate basis) and all other material agreements, documents, and
instruments to which any Loan Party or any of its assets are bound;

   (xv)           a certificate, dated the Closing Date and signed by the chief
financial officer of the Borrower, confirming that the Borrower and its
Subsidiaries, taken as a whole, are Solvent before and after giving effect to
the funding of the Term Loans and any initial Revolving Borrowing and the
consummation of the transactions contemplated to occur on the Closing Date;

   (xvi)         at least five (5) days prior to the date of this Agreement, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering legal
requirements including the Patriot Act and, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower;

   (xvii)       certificates of insurance issued on behalf of insurers of the
Borrower and all Guarantors, describing in reasonable detail the types and
amounts of insurance (property and liability) maintained by the Borrower and all
Guarantors;

   (xviii)     the absence of any litigation, investigation or proceeding of or
before any arbitrators, or Governmental Authorities pending against or, to the
knowledge of the Borrower, threatened in writing against the Borrower or any of
its Subsidiaries that could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

(c)                  All conditions precedent to the Closing Date Acquisitions,
other than the funding of the Loans, shall have been satisfied, and the Closing
Date Acquisitions shall be consummated simultaneously with the closing and
funding of the Loans in accordance with the Closing Date Acquisition Agreements,
without alteration, amendment or other change, supplement or modification of the
Closing Date Acquisition Agreements except for waivers of conditions that are
not material and adverse to the Lenders or are otherwise approved in writing by
the Required Lenders. The Administrative Agent (or its counsel) shall have
received certified copies of the Closing Date Acquisition Agreements and all
other material Closing Date Acquisition Documents, each in form and substance
satisfactory to the Administrative Agent and the Joint Lead Arrangers.

61

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2.                   Conditions to Each Credit Event. The obligation
of each Lender to make a Loan on the occasion of any Borrowing and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit is subject to
the satisfaction of the following conditions:

(a)                  at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

(b)                  at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct on and as of the date of
such Borrowing or the date of issuance, amendment, extension or renewal of such
Letter of Credit, in each case before and after giving effect thereto (except
for those which expressly relate to an earlier date which shall be true and
correct in all material respects as of such earlier date);

(c)                  since the date of the financial statements of the Borrower
described in Section 4.4, there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;

(d)                  the Borrower shall have delivered the required Notice of
Borrowing; and

(e)                  the Administrative Agent shall have received such other
documents, certificates or, information as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a), (b)
and (c) of this Section.

Section 3.3.                   Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.

Section 3.4.                   Termination of Existing Credit Facility. Upon
this Agreement becoming effective, the Existing Credit Agreement shall
automatically terminate (other than those provisions that by their terms survive
termination of the Existing Credit Agreement), all commitments of the lenders
thereunder to fund additional advances shall terminate automatically, and all
amounts outstanding thereunder, together with all accrued and unpaid interest,
fees and other amounts shall be automatically paid in full by the initial
Borrowing hereunder.

62

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

   

The Borrower represents and warrants, both before and after giving effect to the
Related Transactions, to the Administrative Agent, each Lender and the Issuing
Bank as follows:

Section 4.1.                    Existence; Power. The Borrower and each of its
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
(a) carry on its business as now conducted and (b) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (iii) is
duly qualified to do business, and is in good standing, in each jurisdiction
where such qualification is required, except where a failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.2.                    Organizational Power; Authorization. The
execution, delivery and performance by each Loan Party of the Related
Transaction Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Related Transaction Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

Section 4.3.                   Governmental Approvals; No Conflicts. The
execution, delivery and performance by the Borrower of this Agreement, and by
each Loan Party of the other Related Transaction Documents to which it is a
party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (b) will not violate any
Charter Documents, (c) except as could not reasonably be expected to have a
Material Adverse Effect, will not violate any Requirement of Law applicable to
the Borrower or any of its Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (d) will not violate or result in a default under any
material indenture, material agreement or other material instrument binding on
the Borrower or any of its Subsidiaries or any of its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (e) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

Section 4.4.                Financial Statements. The Borrower has furnished to
each Lender the audited consolidated balance sheet of the Borrower and its
Subsidiaries as of December 31, 2018, and the related audited consolidated
statements of income, shareholders’ equity and cash flows for the Fiscal Year
then ended audited by Grant Thornton LLP and (ii) the unaudited consolidated
balance sheet of the Target and its Subsidiaries as of December 31, 2018, and
the related unaudited consolidated statements of income and cash flows for the
fiscal quarter and year-to-date period then ended, certified by a Responsible
Officer. Such financial statements fairly present, in all material respects, the
consolidated financial condition of the Borrower and its Subsidiaries as of such
dates and the consolidated results of operations for such period in conformity
with GAAP consistently applied. Since December 31, 2018, there have been no
changes with respect to the Borrower and its Subsidiaries which have had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

63

 

Section 4.5.                    Litigation and Environmental Matters.

(a)                  Except for the matters set forth on Schedule 4.5(a), no
litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Related Transaction
Document.

(b)                 Except for the matters set forth on Schedule 4.5(b), neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law except as could not
reasonably be expected to have a Material Adverse Effect, (ii) has become
subject to any material Environmental Liability, (iii) has received written
notice of any claim with respect to any material Environmental Liability or (iv)
has actual knowledge of any basis for any material Environmental Liability.

Section 4.6.                    Compliance with Laws and Agreements. The
Borrower and each of its Subsidiaries is in compliance with (a) all Charter
Documents, Requirements of Law and all judgments, decrees and orders of any
Governmental Authority and (b) all indentures, agreements or other instruments
binding upon it or its properties, except, in each case, where non-compliance,
either individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

Section 4.7.                  Investment Company Act. Neither the Borrower nor
any of its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended, or (c) otherwise subject to any other
regulatory scheme limiting its ability to incur debt or requiring any approval
or consent from, or registration or filing with, any Governmental Authority in
connection therewith.

Section 4.8.                   Taxes. The Borrower and its Subsidiaries have
timely filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated. Neither the Borrower nor any of its
Subsidiaries has any obligation to pay, or has any liability with respect to,
the Selling Stockholders’, Clarksons’, Geotech’s or their respective Affiliates’
(other than an Affiliate that is a Loan Party) tax liability.

Section 4.9.                   Margin Regulations. None of the proceeds of any
of the Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of such terms under Regulation U or for any purpose that violates the
provisions of Regulation T, Regulation U or Regulation X. Neither the Borrower
nor any of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

64

 

Section 4.10.                ERISA. Each Plan is in substantial compliance in
form and operation with its terms and with ERISA and the Code (including,
without limitation, the Code provisions compliance with which is necessary for
any intended favorable tax treatment) and all other applicable laws and
regulations. Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code, or is comprised of a master or
prototype plan that has received a favorable opinion letter from the IRS, and
nothing has occurred since the date of such determination that would adversely
affect such determination (or, in the case of a Plan with no determination,
nothing has occurred that would adversely affect the issuance of a favorable
determination letter or otherwise adversely affect such qualification). No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events for which liability is reasonably expected to
occur, would reasonably be expected to result in a Material Adverse Event. There
exists no Unfunded Pension Liability with respect to any Plan in excess of
$5,000,000. None of the Borrower, any of its Subsidiaries or any ERISA Affiliate
is making or accruing an obligation to make contributions, or has, within any of
the five calendar years immediately preceding the date this assurance is given
or deemed given, made or accrued an obligation to make, contributions to any
Multiemployer Plan. There are no actions, suits or claims pending against or
involving a Plan (other than routine claims for benefits) or, to the knowledge
of the Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to result in material liability to the Borrower or any of its
Subsidiaries. The Borrower, each of its Subsidiaries and each ERISA Affiliate
have made all contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, by the
terms of such Plan or Multiemployer Plan, respectively, or by any contract or
agreement requiring contributions to a Plan or Multiemployer Plan. No Plan which
is subject to Section 412 of the Code or Section 302 of ERISA has applied for or
received an extension of any amortization period within the meaning of Section
412 of the Code or Section 303 or 304 of ERISA. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate have ceased operations at a facility so as
to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to Section 4064(a)
of ERISA to which it made contributions. Each Non-U.S. Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, except as
would not reasonably be expected to result in material liability to the Borrower
or any of its Subsidiaries. All contributions required to be made with respect
to a Non-U.S. Plan have been timely made. Neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Non-U.S. Plan. The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan, determined as of
the end of the Borrower’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Non-U.S. Plan allocable to such benefit liabilities. The Borrower
represents and warrants as of the Closing Date that the Borrower is not and will
not be using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans with respect to the Borrower’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement.

Section 4.11.                  Ownership of Property; Insurance.

(a)                  Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all of its real and personal property
material to the operation of its business, including all such properties
reflected in the most recent audited consolidated balance sheet of the Borrower
referred to in Section 4.4 or purported to have been acquired by the Borrower or
any of its Subsidiaries after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are material to the business or operations of the Borrower and its Subsidiaries
are valid and subsisting and are in full force.

65

 

(b)                  Each of the Borrower and its Subsidiaries owns, or is
licensed or otherwise has the right to use, all patents, trademarks, service
marks, trade names, copyrights and other intellectual property owned or used by
them, and the use thereof by the Borrower and its Subsidiaries does not infringe
on the rights of any other Person, except for those the failure to own or have
such legal right could not reasonably be expected to have a Material Adverse
Effect.

(c)                  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrower, in such amounts with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the Borrower or any applicable
Subsidiary operates.

Section 4.12.                  Disclosure.

(a)                  The Borrower has disclosed to the Lenders all agreements,
instruments, and corporate or other restrictions to which the Borrower or any of
its Subsidiaries is subject, and all other matters known to any of them, that,
either individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports (including, without
limitation, all reports that the Borrower is required to file with the
Securities and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation or syndication of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole in light of the circumstances
under which they were made, not misleading. All projections delivered prior to,
at, or after the Closing Date are based upon estimates and assumptions, all of
which Borrower believes to be in good faith in light of conditions and facts
known to Borrower as of the date of delivery of such projections and, as of the
Closing Date, reflect Borrower’s good faith estimates of the future financial
performance of Borrower and of the other information projected therein for the
period set forth therein. The projections are not a guaranty of future
performance. Actual results may differ substantially from those projected.

(b)                 As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

Section 4.13.                Labor Relations. There are no strikes, lockouts or
other material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice charges or grievances are pending against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority. All payments due from the Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

Section 4.14.                Subsidiaries. Schedule 4.14 sets forth the name of,
the ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is (i) a Material Subsidiary and (ii) a Subsidiary Loan Party, in each case
as of the Closing Date.

Section 4.15.                Solvency. After giving effect to the execution and
delivery of the Related Transaction Documents, the making of the Loans under
this Agreement, the consummation of the Related Transactions and the repayment
of the refinanced Indebtedness, each Loan Party is Solvent.

66

 

Section 4.16.                 OFAC. No Loan Party (i) is a person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.

Section 4.17.                 Patriot Act. Each Loan Party is in compliance, in
all material respects, with (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.18.                  Sanctions and Anti-Corruption Laws.

(a)                  None of the Borrower or any of its Subsidiaries or, to the
knowledge of Borrower, any of their respective directors, officers, employees or
agents is a Sanctioned Person.

(b)                  Borrower, its Subsidiaries and, to the knowledge of
Borrower, their respective directors, officers and employees and, to the
knowledge of the Borrower, the agents of the Borrower and its Subsidiaries, are
in compliance with applicable Anti-Corruption Laws and applicable Sanctions. The
Borrower and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure continued compliance therewith.

Section 4.19.                  EEA Financial Institutions. No Loan Party is an
EEA Financial Institution.

ARTICLE V

AFFIRMATIVE COVENANTS

   

Until the Commitments have expired or been terminated and all Obligations have
been paid in full (other than obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, or all such Letters of Credit shall have been Cash
Collateralized to the satisfaction of the Issuing Bank, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 5.1.                Financial Statements and Other Information. The
Borrower will deliver to the Administrative Agent and each Lender:

(a)                  as soon as available and in any event within 90 days after
the end of each Fiscal Year of the Borrower, a copy of the annual audited report
for such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows (together with all footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by Grant Thornton LLP or other independent public
accountants of regionally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;

67

 

(b)                 as soon as available and in any event within 45 days after
the end of each of the first three Fiscal Quarters of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for such Fiscal Quarter and
the then elapsed portion of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the Borrower’s previous Fiscal Year;

(c)                  concurrently with the delivery of the financial statements
referred to in subsections (a) and (b) of this Section, a Compliance Certificate
signed by a Responsible Officer (i) certifying as to whether there exists a
Default or Event of Default on the date of such certificate and, if a Default or
an Event of Default then exists, specifying the details thereof and the action
which the Borrower has taken or proposes to take with respect thereto, (ii)
setting forth in reasonable detail calculations demonstrating compliance with
the financial covenant set forth in Section 6.1, (iii) specifying whether any
Subsidiary or group of Subsidiaries have become a Material Subsidiaries as of
the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries identified
to the Lenders on the Closing Date or as of the most recent Fiscal Year or
Fiscal Quarter, as the case may be, and (iv) stating whether any change in GAAP
or the application thereof has occurred since the date of the mostly recently
delivered audited financial statements of the Borrower and its Subsidiaries,
and, if any change has occurred, specifying the effect of such change on the
financial statements accompanying such Compliance Certificate;

(d)                 promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

(e)                 promptly following any request therefor, (i) such other
information regarding the results of operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries as the Administrative Agent
or any Lender may reasonably request and (ii) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the Patriot
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

In the event that any financial statement delivered pursuant to Section 5.1(a)
or (b) or any Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or any Revolving Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin or Applicable Percentage for any
period (an “Applicable Period”) than the Applicable Margin or Applicable
Percentage applied for such Applicable Period, then (i) the Borrower shall
immediately deliver to the Administrative Agent a correct Compliance Certificate
for such Applicable Period, (ii) the Applicable Margin and Applicable Percentage
shall be determined as if Level I of Schedule I was applicable for such
Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest and additional commitment
fees owing as a result of such increased Applicable Margin and Applicable
Percentage for such Applicable Period, which payment shall be promptly applied
by the Administrative Agent to the Obligations. This Section 5.1 shall not limit
the rights of the Administrative Agent or the Lenders with respect to Section
2.13(c) and Article VIII; provided, however, that the obligations of the
Borrower under this paragraph shall cease to be effective after the date that is
one year following the termination of this Agreement unless the Administrative
Agent notifies the Borrower prior to the end of such one year period that the
Borrower is obligated to pay additional amounts under clause (iii) immediately
above.

68

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and each Issuing Bank
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to Public Lenders and that (w) all
such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC”, the
Borrower shall be deemed to have authorized the Administrative Agent, the Joint
Lead Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute confidential information,
they shall be treated as set forth in Section10.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Joint Lead Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information”.

Section 5.2.                    Notices of Material Events.

The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

   (i)                 the occurrence of any Default or Event of Default;

   (ii)               the filing or commencement of, or any material development
in, any action, suit or proceeding by or before any arbitrator or Governmental
Authority against or, to the knowledge of the Borrower, affecting the Borrower
or any of its Subsidiaries which, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

   (iii)             the occurrence of any event or any other development by
which the Borrower or any of its Subsidiaries (A) fails to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (B) becomes subject to any
Environmental Liability, (C) receives notice of any claim with respect to any
Environmental Liability, or (D) becomes aware of any basis for any Environmental
Liability, in each case which, either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

69

 

   (iv)             promptly and in any event within 15 days after (A) the
Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has reason to
know that any ERISA Event has occurred that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000, a certificate of the chief financial officer of the Borrower
describing such ERISA Event and the action, if any, proposed to be taken with
respect to such ERISA Event and a copy of any notice filed with the PBGC or the
IRS pertaining to such ERISA Event and any notices received by the Borrower,
such Subsidiary or such ERISA Affiliate from the PBGC or any other governmental
agency with respect thereto, and (B) becoming aware (1) that there has been an
increase in Unfunded Pension Liabilities (not taking into account Plans with
negative Unfunded Pension Liabilities) since the date the representations
hereunder are given or deemed given, or from any prior notice, as applicable,
(2) of the existence of any Withdrawal Liability, (3) of the adoption of, or the
commencement of contributions to, any Plan subject to Section 412 of the Code by
the Borrower, any of its Subsidiaries or any ERISA Affiliate, or (4) of the
adoption of any amendment to a Plan subject to Section 412 of the Code which
results in a material increase in contribution obligations of the Borrower, any
of its Subsidiaries or any ERISA Affiliate, a detailed written description
thereof from the chief financial officer of the Borrower;

   (v)               the occurrence of any default (after any cure period, if
any, has lapsed) or event of default, or the receipt by the Borrower or any of
its Subsidiaries of any written notice of an alleged default (after any cure
period, if any, has lapsed) or event of default, with respect to any Material
Indebtedness of the Borrower or any of its Subsidiaries;

   (vi)             any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) and (d) of such certification;

 

   (vii)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3.                   Existence; Conduct of Business. The Borrower
will, and will cause each of its Material Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the same business
as presently conducted or such other businesses that are reasonably related
thereto; provided that nothing in this Section shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

Section 5.4.                  Compliance with Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including, without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote and achieve compliance by the Borrower, its
Subsidiaries and their respective directors, officers and employees, and agents
with applicable Anti-Corruption Laws and applicable Sanctions.

70

 

Section 5.5.                   Payment of Obligations. The Borrower will, and
will cause each of its Subsidiaries to, pay and discharge at or before maturity
all of its obligations and liabilities (including, without limitation, all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.6.                   Books and Records. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities to the extent necessary
to prepare the consolidated financial statements of the Borrower in conformity
with GAAP.

Section 5.7.                   Visitation and Inspection. The Borrower will, and
will cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent or any Lender may reasonably request
after reasonable prior written notice to the Borrower; provided that if an Event
of Default has occurred and is continuing, no prior notice shall be required.

Section 5.8.                   Maintenance of Properties; Insurance. The
Borrower will, and will cause each of its Subsidiaries to, (a) except with
respect to property no longer used or no longer useful in the business of the
Borrower or its Subsidiaries keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.

Section 5.9.                    Use of Proceeds; Margin Regulations; Letters of
Credit.

(a)                The Borrower will use the proceeds of the Term Loans funded
on the Closing Date to finance a portion of the consideration for the Closing
Date Acquisitions. The Borrower will use the proceeds of the Revolving Loans to
refinance existing Indebtedness and pay related closing costs on the Closing
Date, to fund a portion of the consideration for the Closing Date Acquisitions,
and thereafter to finance working capital needs and capital expenditures and for
other general corporate purposes of the Borrower and its Subsidiaries,
specifically including, but not limited to, the financing of the acquisition of
inventory to be sold or leased by Borrower and its Subsidiaries in the ordinary
course of their business. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulation T, Regulation U or Regulation X. All Letters of Credit will be used
for general corporate purposes.

71

 

(b)               While the Closing Date Acquisitions will be consummated on the
Closing Date, and the Term Loans and the amount of Revolving Loans that are to
be used to fund a portion of the consideration therefor (the “Closing Date
Acquisition Disbursements”) will be disbursed to the Borrower on the Closing
Date, each of the Lenders and the Administrative Agent acknowledges and agrees
that pursuant to the terms of the Closing Date Stock Purchase Agreement, the
portion of the purchase price thereunder that is payable at closing to the
Selling Stockholders shall be paid at closing by the Borrower’s issuance of a
one-day unsecured promissory note (the “Stock Purchase Closing Note”), and (x)
no earlier than one (1) day following the Closing Date and (y) no later than
five (5) Business Days after the Closing Date, the Borrower will distribute the
stated principal amount of the Stock Purchase Closing Note to the Selling
Stockholders and their representative by wire transfer of immediately available
funds in exchange and payment for the Stock Purchase Closing Note. Accordingly,
each of the Lenders and the Administrative Agent further acknowledge and agree
that notwithstanding anything to the contrary: (i) on the Closing Date, the
Borrower shall retain the Closing Date Acquisition Disbursements advanced by the
Lenders until used to retire the Stock Purchase Closing Note in such manner as
contemplated in the prior sentence; (ii) the Stock Purchase Closing Note shall
constitute permitted Indebtedness for purposes of Section 7.1 below;
(iii) issuance of the Stock Purchase Closing Note and use of the Closing Date
Acquisition Disbursements in retirement thereof as contemplated in this
Section 5.9(b) shall not be deemed an Event of Default; and (iv) the amounts
owed under the Stock Purchase Closing Note shall not be included in determining
Consolidated Total Debt, the Leverage Ratio, the Applicable Percentage, the
Applicable Margin, or compliance with the financial covenants set forth in
Section 6.1, but only to the extent all amounts owing under the Stock Purchase
Closing Note are paid in full and satisfied within five (5) Business Days of the
Closing Date.

 

Section 5.10.                 Additional Subsidiaries.

(a)                   If any Subsidiary (other than a Foreign Subsidiary)
becomes a Material Subsidiary after the Closing Date, or any Material Subsidiary
(other than a Foreign Subsidiary) is acquired or formed after the Closing Date,
the Borrower will promptly notify the Administrative Agent and the Lenders
thereof and, within thirty (30) Business Days after any such Subsidiary becomes
a Material Subsidiary, or such Material Subsidiary is acquired or formed, will
cause such Material Subsidiary to become a Subsidiary Loan Party.

(b)                  If, at any time, the aggregate revenue or assets (on a
non-consolidated basis) of the Borrower and those Subsidiaries that are then
Subsidiary Loan Parties are less than the Aggregate Subsidiary Threshold, then
the Borrower shall cause one or more other Subsidiaries (other than a Foreign
Subsidiary) to become additional Subsidiary Loan Parties, as provided in clause
(d) below, within thirty (30) Business Days after such revenues or assets become
less than the Aggregate Subsidiary Threshold so that after including the revenue
and assets of any such additional Subsidiary Loan Parties, the aggregate revenue
and assets (on a non-consolidated basis) of the Borrower and all such Subsidiary
Loan Parties would equal or exceed the Aggregate Subsidiary Threshold.

(c)                    The Borrower may elect at any time to have any Subsidiary
become an additional Subsidiary Loan Party as provided in clause (d) below. Upon
the occurrence and during the continuation of any Event of Default, if the
Required Lenders so direct, the Borrower shall (i) cause all of its Subsidiaries
to become additional Subsidiary Loan Parties, as provided in clause (d) below,
within thirty (30) Business Days after the Borrower’s receipt of written
confirmation of such direction from the Administrative Agent.

(d)                  A Subsidiary shall become an additional Subsidiary Loan
Party by executing and delivering to the Administrative Agent a Subsidiary
Guaranty Supplement, accompanied by (i) all other Loan Documents related
thereto, (ii) certified copies of Charter Documents, appropriate authorizing
resolutions of the board of directors of such Subsidiaries, and opinions of
counsel comparable to those delivered pursuant to Section 3.1(b), and (iii) such
other documents as the Administrative Agent may reasonably request. No
Subsidiary that becomes a Subsidiary Loan Party shall thereafter cease to be a
Subsidiary Loan Party or be entitled to be released or discharged from its
obligations under the Subsidiary Guaranty Agreement unless otherwise expressly
permitted pursuant to the terms of the Loan Documents.

Section 5.11.                 Further Assurances. The Borrower will, and will
cause each Subsidiary to, execute any and all further documents, agreements and
instruments, and take all such further actions, which may be required under any
applicable law, or which the Administrative Agent or any Lender may reasonably
request, to effectuate the transactions contemplated by the Loan Documents.

72

 

ARTICLE VI

FINANCIAL COVENANTS

   

Until the Commitments have expired or been terminated and all Obligations have
been paid in full (other than obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, or all such Letters of Credit shall have been Cash
Collateralized to the satisfaction of the Issuing Bank, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 6.1.                   Leverage Ratio. The Borrower will maintain at all
times a Leverage Ratio of not greater than 3.00:1.00.

ARTICLE VII

NEGATIVE COVENANTS

   

Until the Commitments have expired or been terminated and all Obligations have
been paid in full (other than obligations for indemnification, expense
reimbursement, tax gross-up or yield protection as to which no claim has been
made) and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, or all such Letters of Credit shall have been Cash
Collateralized to the satisfaction of the Issuing Bank, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:

Section 7.1.                   Indebtedness and Preferred Equity. The Borrower
will not, and will not permit any of its Subsidiaries to, create, incur, assume
or suffer to exist any Indebtedness, except:

(a)                  Indebtedness created pursuant to the Loan Documents;

(b)                  Indebtedness of the Borrower and its Subsidiaries existing
on the date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;

(c)                  Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof (provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvements), and extensions, renewals or replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof (immediately prior to giving effect to such extension, renewal or
replacement) or shorten the maturity or the weighted average life thereof;
provided that the aggregate principal amount of such Indebtedness does not
exceed $30,000,000 at any time outstanding;

(d)                  Indebtedness of the Borrower owing to any Subsidiary and of
any Subsidiary owing to the Borrower or any other Subsidiary; provided that any
such Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;

73

 

(e)                  Guarantees by the Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided that Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Subsidiary Loan Party shall be subject to Section 7.4;

(f)                   Indebtedness of any Person which becomes a Subsidiary
after the date of this Agreement; provided that (i) such Indebtedness exists at
the time that such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary, and
(ii) the aggregate principal amount of such Indebtedness permitted hereunder
shall not exceed $50,000,000 at any time outstanding;

(g)                  Permitted Subordinated Debt;

(h)                  Indebtedness in respect of Hedging Obligations permitted by
Section 7.10;

(i)                   other unsecured Indebtedness of the Borrower or its
Subsidiaries without limitation as to amount so long as (i) no Default or Event
of Default has occurred and is continuing (or would result therefrom) at the
time such Indebtedness is incurred and (ii) the Leverage Ratio as of the last
day of the fiscal quarter most recently ended for which a Compliance Certificate
under Section 5.1(c) was delivered prior to the proposed incurrence of such
Indebtedness is less than 3.00 to 1.00; provided, however, that for purposes of
calculating the Leverage Ratio under this clause (i), the Consolidated Total
Debt shall be recalculated and determined based on the amount of Consolidated
Total Debt outstanding at the time of (and after giving effect to) the
incurrence of such Indebtedness under this clause (i); and

(j)                   Indebtedness incurred by a Securitization Subsidiary in a
Qualified Securitization Financing that is not recourse to the Borrower or any
of its Subsidiaries (other than a Securitization Subsidiary) in an aggregate
principal amount at any time outstanding not to exceed $100,000,000.

The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Revolving Commitment Termination Date.

Section 7.2.                   Negative Pledge. The Borrower will not, and will
not permit any of its Subsidiaries to, create, incur, assume or suffer to exist
any Lien on any of its assets or property now owned or hereafter acquired,
except:

(a)                  Permitted Encumbrances;

(b)                  any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date and set forth on Schedule 7.2; provided
that such Liens shall not apply to any other property or asset of the Borrower
or any Subsidiary;

(c)                  purchase money Liens upon or in any fixed or capital assets
to secure the purchase price or the cost of construction or improvement of such
fixed or capital assets or to secure Indebtedness incurred solely for the
purpose of financing the acquisition, construction or improvement of such fixed
or capital assets (including Liens securing any Capital Lease Obligations);
provided that (i) such Lien secures Indebtedness permitted by Section 7.1(c),
(ii) such Lien attaches to such asset concurrently or within 90 days after the
acquisition or the completion of the construction or improvements thereof, (iii)
such Lien does not extend to any other asset, and (iv) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

74

 

(d)                  any Lien (x) existing on any asset of any Person at the
time such Person becomes a Subsidiary of the Borrower, (y) existing on any asset
of any Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower, or (z) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided
that (i) any such Lien was not created in the contemplation of any of the
foregoing and (ii) any such Lien secures only those obligations which it secures
on the date that such Person becomes a Subsidiary or the date of such merger or
the date of such acquisition;

(e)                  Liens on Securitization Assets and related assets of the
type specified in the definition of “Securitization Facility” incurred in
connection with any Qualified Securitization Financing and Liens arising from
precautionary UCC filings regarding the sale of Securitization Assets and
related assets of the type specified in the definition of “Securitization
Facility” by the Borrower or any Subsidiary in connection with any Qualified
Securitization Financing; and

(f)                   extensions, renewals, or replacements of any Lien referred
to in subsections (a) through (e) of this Section; provided that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby.

Section 7.3.                    Fundamental Changes.

(a)                  The Borrower will not, and will not permit any Subsidiary
to, merge into or consolidate into any other Person, or permit any other Person
to merge into or consolidate with it, or sell, lease, transfer or otherwise
dispose of (in a single transaction or a series of transactions) all or
substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired) or liquidate or
dissolve; provided that if, at the time thereof and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing, (i) the Borrower or any Subsidiary may merge with a Person if the
Borrower (or such Subsidiary if the Borrower is not a party to such merger) is
the surviving Person, (ii) any Subsidiary may merge into another Subsidiary,
provided that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Loan Party, and (iv) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
provided, further, that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 7.4.

(b)                  Except for ancillary or complimentary lines of business, or
other lines of business added through growth or development of the Borrower’s
current line of business, the Borrower will not, and will not permit any of its
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.

75

 

Section 7.4.                   Investments, Loans, Etc.. The Borrower will not,
and will not permit any of its Subsidiaries to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any common stock, evidence of Indebtedness or
other securities (including any option, warrant, or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, or make any capital contribution to, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of a Person, or any assets of any other
Person that constitute a business unit or division of any other Person, or
create or form any Subsidiary (all of the foregoing being collectively called
“Investments”), except:

(a)                  (i) to the extent constituting Investments, the Borrower
will be permitted to make payments due and owing pursuant to (and in accordance
with) Sections 1.3, 1.4 and 1.8 and Schedule 2 of the Closing Date Stock
Purchase Agreement and (ii) Investments (other than Permitted Investments)
existing on the date hereof and set forth on Schedule 7.4 (including Investments
in Subsidiaries as of the Closing Date);

(b)                  Permitted Investments;

(c)                  Guarantees by Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
subsection (d) of this Section;

(d)                     Investments made by the Borrower in or to any Subsidiary
and by any Subsidiary to the Borrower or in or to another Subsidiary; provided
that the aggregate amount of Investments by the Loan Parties in or to, and
Guarantees by the Loan Parties of Indebtedness of, any Subsidiary that is not a
Subsidiary Loan Party (including all such Investments and Guarantees existing on
the Closing Date) shall not exceed $20,000,000 at any time outstanding;

(e)                  loans or advances to employees, officers or directors of
the Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $20,000,000 at any time outstanding;

(f)                   Hedging Transactions permitted by Section 7.10;

(g)                  any Investment in a Securitization Subsidiary or any
Investment by a Securitization Subsidiary in any other Person in connection with
a Qualified Securitization Financing;

(h)                  any acquisition by the Borrower or any Subsidiary, whether
by purchase, merger or otherwise, of all or substantially all of the assets of,
51% or more of the Capital Stock of, or a business line or unit or a division
of, any Person; provided, that (i) immediately prior to, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable governmental approvals; (iii) the Borrower
shall have certified to the Administrative Agent and the Lenders in writing that
the Borrower is in compliance with Section 6.1 on a pro forma basis (as of the
last day of the Fiscal Quarter most recently ended (for which financial
statements have been provided to the Administrative Agent in accordance with
this Agreement) and after giving effect to such acquisition and any Indebtedness
incurred in connection therewith; provided, that, for any acquisition or series
of related acquisitions in which the aggregate consideration therefor is less
than $150,000,000, the Borrower shall not be required to provide a written
certification evidencing compliance with Section 6.1 (but, for the avoidance of
doubt, compliance with Section 6.1 as described under this subclause (iii) shall
nonetheless be required for any acquisition consummated in accordance with this
clause (h)); (iv) with respect to any Person or assets or division acquired in
accordance herewith, such Person shall become a Subsidiary of the Borrower and
shall be in the same business or lines of business in which the Borrower and/or
its Subsidiaries are engaged as of the Closing Date or such other businesses
that are reasonably related thereto; and (v) the acquisition shall have been
approved by the board of directors or other governing body or controlling Person
of the Person acquired or the Person from whom such assets or division is
acquired;

76

 

(i)                   to the extent permitted by Section 7.5, the Borrower’s
redemption or purchase of the Borrower’s common stock pursuant to any
open-market stock repurchase program implemented by the Borrower from time to
time;

(j)                   to the extent permitted by Section 7.5, the Borrower’s
redemption or purchase of the Borrower’s common stock from employees in
connection with any equity compensation plan implemented by the Borrower from
time to time;

(k)                  Investments made in or to any Person to finance the
purchase by such Person of a franchise from the Borrower or any Subsidiary which
in the aggregate do not exceed $25,000,000 in any Fiscal Year;

(l)                   Investments made in or to any customer of the Borrower or
any Subsidiary to finance any such customer’s purchase of termite or similar
bonds which in the aggregate do not exceed $50,000,000 in any Fiscal Year;

(m)                 the purchase of customer contracts; provided, that, (i)
immediately prior to, and after giving effect to each such purchase, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom; (ii) each such purchase shall be consummated, in all material
respects, in accordance with all applicable laws and in conformity with all
applicable governmental approvals; (iii) the Borrower shall have certified to
the Administrative Agent and the Lenders in writing that the Borrower is in
compliance with Section 6.1 on a pro forma basis (as of the last day of the
Fiscal Quarter most recently ended (for which financial statements have been
provided to the Administrative Agent in accordance with this Agreement) and
after giving effect to each such purchase and any Indebtedness incurred in
connection therewith; provided, that, for any purchase or series of related
purchases in which the aggregate consideration therefor is less than
$100,000,000, the Borrower shall not be required to provide a written
certification evidencing compliance with Section 6.1 (but, for the avoidance of
doubt, compliance with Section 6.1 as described under this subclause (iii) shall
nonetheless be required for any purchase consummated in accordance with this
clause (m)); and (iv) such customer contracts relate to the same business or
lines of business in which the Borrower and/or its Subsidiaries are engaged as
of the Closing Date or such other businesses that are reasonably related
thereto;

(n)                  Investments comprised of obligations of the Borrower or any
Subsidiary to pay deferred employment compensation, provided, that any such
obligations are, at all times, fully funded; and

(o)                  Investments (including debt obligations and equity
interests) received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business and upon the foreclosure with respect to any secured Investment or
other transfer of title with respect to any secured Investment.

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.4, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

77

 

Section 7.5.                   Restricted Payments. The Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any dividend on any class of its stock, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, retirement, defeasance or other acquisition
of, any shares of its common stock or Indebtedness subordinated to the
Obligations of the Borrower or any Guarantee thereof or any options, warrants,
or other rights to purchase such common stock or such Indebtedness, whether now
or hereafter outstanding (each, a “Restricted Payment”), except for:

(a)                  dividends payable by the Borrower solely in shares of any
class of its common stock;

(b)                  Restricted Payments made by any Subsidiary to the Borrower
or to another Subsidiary, on at least a pro rata basis with any other
shareholders if such Subsidiary is not wholly owned by the Borrower and other
wholly owned Subsidiaries of the Borrower;

(c)                  Restricted Payments made without limitation as to amount so
long as (i) no Default or Event of Default has occurred and is continuing at the
time such Restricted Payment is made and (ii) the Leverage Ratio as of the last
day of the fiscal quarter most recently ended for which a Compliance Certificate
under Section 5.1(c) was delivered prior to the proposed making of such
Restricted Payment is less than 2.00 to 1.00; provided, however, that for
purposes of calculating the Leverage Ratio under this clause (c), the
Consolidated Total Debt shall equal the amount thereof outstanding at the time
of (and after giving effect to) the making of such Restricted Payment; and

(d)                  if and to the extent the Borrower shall not be permitted to
make a Restricted Payment under clause (c) immediately above, the Borrower may
nonetheless make Restricted Payments so long as (i) no Default or Event of
Default has occurred and is continuing at the time such Restricted Payment is
made and (ii) the aggregate amount of all such Restricted Payments made or to be
made under this clause (d), together with all Restricted Payments made pursuant
to clause (c) immediately above, in each case, made by the Borrower in any
Fiscal Year does not exceed 50% of Net Income (if greater than $0) earned during
the immediately preceding Fiscal Year.

Section 7.6.                  Sale of Assets. The Borrower will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, assign, transfer or
otherwise dispose of any of its assets, business or property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s common stock to any Person other than the Borrower
or a Subsidiary Loan Party (or to qualify directors if required by applicable
law), except:

(a)                  the sale or other disposition for fair market value of
obsolete or worn out property or other property no longer used or useful in the
conduct of its business;

(b)                  the sale of inventory and Permitted Investments in the
ordinary course of business;

(c)                  the sale or other disposition of such assets in an
aggregate amount not to exceed $100,000,000 in any Fiscal Year;

(d)                  any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any assets of the Borrower or
any of its Subsidiaries; and

(e)                  any disposition of Securitization Assets, or participations
therein, in connection with any Qualified Securitization Financing.

78

 

Section 7.7.                  Transactions with Affiliates. The Borrower will
not, and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except:

(a)                  in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties;

(b)                  transactions between or among the Borrower and any
Subsidiary Loan Party not involving any other Affiliates; and

(c)                  any Restricted Payment permitted by Section 7.5;

(d)                  any customary transaction with a Securitization Subsidiary
effected as part of a Qualified Securitization Financing; and

(e)                  transactions expressly permitted pursuant to Section
7.4(d).

Section 7.8.                   Restrictive Agreements. The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, enter into, incur
or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit any Lien upon any of its assets or properties, whether now owned
or hereafter acquired, or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary thereof, to Guarantee
Indebtedness of the Borrower or any other Subsidiary thereof or to transfer any
of its property or assets to the Borrower or any other Subsidiary thereof;
provided that (i) the foregoing shall not apply to restrictions or conditions
imposed by law or by this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iii) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions and conditions apply only to the property
or assets securing such Indebtedness, (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof and (v) the foregoing shall not apply to any restrictions created in
connection with any Qualified Securitization Financing that, in the good faith
determination of the Borrower, are necessary or advisable to effect such
Securitization Facility.

Section 7.9.                   Sale and Leaseback Transactions. The Borrower
will not, and will not permit any of its Subsidiaries to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (each, a “Sale/Leaseback Transaction”),
unless at the time such Sale/Leaseback Transaction is entered into (a) no
Default or Event of Default has occurred and is continuing, (b) after giving pro
forma effect to such Sale/Leaseback Transaction, the Borrower is in compliance
with the financial covenants set forth in Article VI and (c) the Borrower has
delivered a certificate to the Lenders certifying the conditions set forth in
clauses (a) and (b) and setting forth in reasonable detail calculations
demonstrating pro forma compliance with the financial covenants set forth in
Article VI.

Section 7.10.                 Hedging Transactions. The Borrower will not, and
will not permit any of its Subsidiaries to, enter into any Hedging Transaction,
other than Hedging Transactions entered into in the ordinary course of business
to hedge or mitigate risks to which the Borrower or any Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrower acknowledges that a Hedging Transaction entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Transaction under which the Borrower or any of its
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or (ii)
as a result of changes in the market value of any common stock or any
Indebtedness) is not a Hedging Transaction entered into in the ordinary course
of business to hedge or mitigate risks.

79

 

Section 7.11.                  Permitted Subordinated Indebtedness.

(a)                  The Borrower will not, and will not permit any of its
Subsidiaries to (i) prepay, redeem, repurchase or otherwise acquire for value
any Permitted Subordinated Debt, or (ii) make any principal, interest or other
payments on any Permitted Subordinated Debt that is not expressly permitted by
the subordination provisions of the Subordinated Debt Documents.

(b)                  The Borrower will not, and will not permit any of its
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of any Subordinated Debt Document if the effect of such amendment,
modification or waiver is to (i) increase the interest rate on such Permitted
Subordinated Debt or change (to earlier dates) the dates upon which principal
and interest are due thereon; (ii) alter the redemption, prepayment or
subordination provisions thereof; (iii) alter the covenants and events of
default in a manner that would make such provisions more onerous or restrictive
to the Borrower or any such Subsidiary; or (iv) otherwise increase the
obligations of the Borrower or any Subsidiary in respect of such Permitted
Subordinated Debt or confer additional rights upon the holders thereof which
individually or in the aggregate would be adverse to the Borrower and its
Subsidiaries, taken as a whole, or to the Administrative Agent or the Lenders.

Section 7.12.                 Accounting Changes. The Borrower will not, and
will not permit any of its Subsidiaries to, make any significant change in
accounting treatment or reporting practices, except as required by GAAP, or
change the fiscal year of the Borrower or of any of its Subsidiaries, except to
change the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower.

Section 7.13.                 Lease Obligations. The Borrower will not, and will
not permit any Subsidiary to, create or suffer to exist any obligations for the
payment under operating leases or agreements to lease (but excluding any Capital
Lease Obligations) which would cause the present value of the direct or
contingent liabilities of the Borrower and its Subsidiaries under such leases or
agreements to lease, on a consolidated basis, to exceed $225,000,000 in the
aggregate in any Fiscal Year.

Section 7.14.                Sanctions and Anti-Corruption Laws. The Borrower
will not, and will not permit any Subsidiary to, request any Loan or Letter of
Credit or, directly or indirectly, use the proceeds of any Loan or any Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, (ii)
in any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as a Joint Lead
Arranger, the Administrative Agent, any Lender (including a Swingline Lender),
the Issuing Bank, underwriter, advisor, investor or otherwise), or (iii) in
furtherance of an offer, payment, promise to pay or authorization of the payment
or giving of money or anything else of value to any Person in violation of
applicable Anti-Corruption Laws.

80

 

ARTICLE VIII

EVENTS OF DEFAULT

   

Section 8.1.                   Events of Default. If any of the following events
(each, an “Event of Default”) shall occur:

(a)                  the Borrower shall fail to pay any principal of any Loan or
of any reimbursement obligation in respect of any LC Disbursement, when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment or otherwise; or

(b)                  the Borrower shall fail to pay any interest on any Loan or
any fee or other amount (other than an amount payable under subsection (a) of
this Section) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or

(c)                  any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document (including the Schedules attached hereto and
thereto), or in any amendments or modifications hereof or waivers hereunder, or
in any certificate, report, financial statement or other document submitted to
the Administrative Agent or the Lenders by any Loan Party or any representative
of any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or

(d)                  the Borrower shall fail to observe or perform any covenant
or agreement contained in Section 5.1, 5.2, 5.3 (with respect to the Borrower’s
legal existence) or 5.9(b) or Article VI or VII; or

(e)                  any Loan Party shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those referred to
in subsections (a), (b) and (d) of this Section) or any other Loan Document, and
such failure shall remain unremedied for 30 days after the earlier of (i) any
Responsible Officer of the Borrower becomes aware of such failure, or (ii)
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or

(f)                   [intentionally omitted]; or

(g)                  (i) the Borrower or any Subsidiary (whether as primary
obligor or as guarantor or other surety) shall fail to pay any principal of, or
premium or interest on, any Material Indebtedness (other than any Hedging
Obligation) that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Material Indebtedness; or any other event shall occur or condition shall
exist under any agreement or instrument relating to such Material Indebtedness
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or permit the acceleration of, the maturity of such Material
Indebtedness; or any such Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Material Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof or (ii)
there occurs under any Hedging Transaction an Early Termination Date (as defined
in such Hedge Transaction) resulting from (A) any event of default under such
Hedging Transaction as to which the Borrower or any of its Subsidiaries is the
Defaulting Party (as defined in such Hedging Transaction) and the Hedge
Termination Value owed by the Borrower or such Subsidiary as a result thereof is
greater than the Threshold Amount or (B) any Termination Event (as so defined)
under such Hedging Transaction as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and the Hedge Termination Value owed by the
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount and is not paid; or

81

 

(h)                  the Borrower or any Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in subsection (i) of this Section, (iii) apply
for or consent to the appointment of a custodian, trustee, receiver, liquidator
or other similar official for the Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or

(i)                   an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of the Borrower or any Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary or for a substantial part of its
assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or

(j)                   the Borrower or any Material Subsidiary shall become
unable to pay, shall admit in writing its inability to pay, or shall fail to
pay, its debts as they become due; or

(k)                  (i) an ERISA Event shall have occurred that, in the
reasonable opinion of the Required Lenders, when taken together with other ERISA
Events that have occurred, could reasonably be expected to result in liability
to the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000, (ii) there is or arises an Unfunded Pension Liability (not taking
into account Plans with negative Unfunded Pension Liability) in an aggregate
amount exceeding $25,000,000 or (iii) there is or arises any potential
Withdrawal Liability in an aggregate amount exceeding $25,000,000; or

(l)                   any judgment or order for the payment of money in excess
of $50,000,000, individually, or $100,000,000, in the aggregate over the term of
this Agreement (except to the extent covered by insurance with a financially
sound insurance carrier rated at least A- by A.M. Best, that has acknowledged
coverage of the relevant claim), shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of
30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

(m)                 any non-monetary judgment or order shall be rendered against
the Borrower or any Subsidiary that could reasonably be expected to have a
Material Adverse Effect, and there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(n)                  a Change in Control shall occur or exist; or

(o)                  any provision of the Subsidiary Guaranty Agreement shall
for any reason cease to be valid and binding on, or enforceable against, any
Subsidiary Loan Party, or any Subsidiary Loan Party shall so state in writing,
or any Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty
Agreement; or

82

 

(p)                  (i) any Loan Party shall be enjoined, restrained or in any
way prevented by the order of any Governmental Authority from conducting any
material part of the business of such Loan Party and such order shall continue
in effect for more than thirty (30) days or (ii) any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy or terrorism, or
other casualty, which in any such case causes, for more than fifteen (15)
consecutive days, the cessation or substantial curtailment of revenue producing
activities of a Loan Party if such event or circumstance is not covered by
business interruption insurance and would have a Material Adverse Effect; or

(q)                  the loss, suspension or revocation of, or failure to renew,
any license, permit or authorization now held or hereafter acquired by any Loan
Party, or any other action shall be taken by any Governmental Authority in
response to any alleged failure by any Loan Party to be in compliance with
applicable law if such loss, suspension, revocation or failure to renew or other
action, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

then, and in every such event (other than an event with respect to the Borrower
described in subsection (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by written notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; provided that, if an Event of Default specified in either subsection (h)
or (i) shall occur, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon,
and all fees and all other Obligations shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

ARTICLE IX

THE ADMINISTRATIVE AGENT

   

Section 9.1.                    Appointment of the Administrative Agent.

(a)                  Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact
and the Related Parties of the Administrative Agent, any such sub-agent and any
such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent.

83

 

(b)                  The Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith until such time and except for so long as the Administrative Agent may
agree at the request of the Required Lenders to act for the Issuing Bank with
respect thereto; provided that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.

(c)                  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Document (or any similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom and is
intended to create or reflect only an administrative relationship between
contracting parties.

Section 9.2.                    Nature of Duties of the Administrative Agent.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.2) or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall not be deemed to have knowledge
of any Default or Event of Default unless and until written notice thereof
(which notice shall include an express reference to such event being a “Default”
or “Event of Default” hereunder) is given to the Administrative Agent by the
Borrower or any Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.

84

 

Section 9.3.                  Lack of Reliance on the Administrative Agent. Each
of the Lenders, the Swingline Lender and the Issuing Bank acknowledges that it
has, independently and without reliance upon the Administrative Agent, the
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each of the Lenders, the Swingline Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
decisions in taking or not taking any action under or based on this Agreement,
any related agreement or any document furnished hereunder or thereunder. Each of
the Lenders acknowledges and agrees that outside legal counsel to the
Administrative Agent in connection with the preparation, negotiation, execution,
delivery and administration (including any amendments, waivers and consents) of
this Agreement and the other Loan Documents is acting solely as counsel to the
Administrative Agent and is not acting as counsel to any Lender (other than the
Administrative Agent and its Affiliates) in connection with this Agreement, the
other Loan Documents or any of the transactions contemplated hereby or thereby.

Section 9.4.                   Certain Rights of the Administrative Agent. If
the Administrative Agent shall request instructions from the Required Lenders
with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

Section 9.5.                   Reliance by the Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person. The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

Section 9.6.                 The Administrative Agent in its Individual
Capacity. The bank serving as the Administrative Agent shall have the same
rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, or any similar terms shall, unless the
context clearly otherwise indicates, include the Administrative Agent in its
individual capacity. The bank acting as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent hereunder.

Section 9.7.                    Successor Administrative Agent.

(a)                  The Administrative Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, subject to the approval by the Borrower provided that no Default or Event
of Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a commercial bank
organized under the laws of the United States or any state thereof or a bank
which maintains an office in the United States, having a combined capital and
surplus of at least $500,000,000.

85

 

(b)                 Upon the acceptance of its appointment as the Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. If, within 45 days after written notice is given
of the retiring Administrative Agent’s resignation under this Section, no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

(c)                  In addition to the foregoing, if a Lender becomes, and
during the period it remains, a Defaulting Lender, and if any Default has arisen
from a failure of the Borrower to comply with Section 2.26(b), then the Issuing
Bank and the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or as Swingline Lender, as the
case may be, effective at the close of business Atlanta, Georgia time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice).

Section 9.8.                    Withholding Tax

Section 9.9.                   To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the IRS or any authority
of the United States or any other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, together with all expenses incurred, including
legal expenses, allocated staff costs and any out of pocket expenses.

Section 9.9.                    The Administrative Agent May File Proofs of
Claim.

(a)                  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

86

 

   (i)                 to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans or Revolving
Credit Exposure and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

   (ii)               to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same.

(b)                 Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10.                Authorization to Execute Other Loan Documents. Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.

Section 9.11.                Syndication Agent. Each Lender hereby designates
Bank of America, N.A. as Syndication Agent and agrees that the Syndication Agent
shall have no duties or obligations under any Loan Documents to any Lender or
any Loan Party.

ARTICLE X

MISCELLANEOUS

   

Section 10.1.                  Notices.

(a)       Written Notices.

   (i)                 Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

To the Borrower:
  Rollins, Inc.
2170 Piedmont Road, N.E.
Atlanta, Georgia 30324
Attention: Chief Financial Officer
Facsimile Number: (404) 888-2662     With a copy to: Sean P. Fogarty, Esq.
Arnall Golden Gregory, LLP
171 17th Street, Suite 2100
Atlanta, Georgia 30363
Telecopy Number: (404) 873-8151

87

 

To the Administrative Agent: SunTrust Bank
3333 Peachtree Rd NE, 8th Floor
Atlanta, Georgia 30326
Attention: Jon Hart
Facsimile Number: (404) 439-7333     With a copies to (for
information purposes only): SunTrust Bank
3333 Peachtree Road
Atlanta, Georgia 30326
Attention: Keith Roberts
Email: keith.roberts@suntrust.com
and
SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services Manager
Facsimile Number: (404) 221-2001
and
Alston & Bird LLP
1201 West Peachtree Street
Atlanta, Georgia 30309
Attention: Rick Blumen, Esq.
Facsimile Number: (404) 253-8366     To the Issuing Bank: SunTrust Bank
Attn: Standby Letter of Credit Dept.
245 Peachtree Center Ave., 17th FL
Atlanta, GA  30303
Telephone: 800-951-7847     To the Swingline Lender: SunTrust Bank
Agency Services
303 Peachtree Street, N.E. / 25th Floor
Atlanta, Georgia 30308
Attention: Agency Services Manager
Facsimile Number: (404) 221-2001     To any other Lender: the address set forth
in the Administrative Questionnaire
or the Assignment and Acceptance executed by such
Lender

88

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

   (ii)               Any agreement of the Administrative Agent, the Issuing
Bank or any Lender herein to receive certain notices by telephone or facsimile
is solely for the convenience and at the request of the Borrower. The
Administrative Agent, the Issuing Bank and each Lender shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank or any Lender in reliance upon such telephonic or facsimile notice.
The obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent, the Issuing Bank or any Lender to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent, the Issuing
Bank and such Lender to be contained in any such telephonic or facsimile notice.

(b)      Electronic Communications.

   (i)                 Notices and other communications to the Lenders and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank if such Lender or such
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving, or is unwilling to receive, notices by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

   (ii)               Unless the Administrative Agent otherwise prescribes, (A)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, in the case of clauses (A) and (B) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

   (iii)             The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
system.

89

 

   (iv)             THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS IN THE COMMUNICATIONS
(AS DEFINED BELOW) AND FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Loan Party or any of their respective
Subsidiaries, any Lender, any Issuing Bank or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses, whether or not based on strict liability (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Related Party; provided , however, that in no event
shall the Administrative Agent or any Related Party have any liability to any
Loan Party or any of their respective Subsidiaries, any Lender, any Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) arising out of any Loan Party’s
or the Administrative Agent’s transmission of Communications. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

(c)                 Telephonic Notices. Unless otherwise expressly provided
herein, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or electronic mail as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

   (i)                 if to the Borrower, the Administrative Agent or an
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person in Section 10.1(a) or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties hereto, as provided
in Section 10.1(d); and

   (ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(d)                 All such notices and other communications sent to any party
hereto in accordance with the provisions of this Agreement are made upon the
earlier to occur of (i) actual receipt by the relevant party hereto and (ii) (A)
if delivered by hand or by courier, when signed for by or on behalf of the
relevant party hereto; (B) if delivered by mail, four (4) Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail, to the extent provided in clause (b) above and effective as provided in
such clause; provided that notices and other communications to the
Administrative Agent and an Issuing Bank pursuant to Article II shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

90

 

(e)                  Loan Documents may be transmitted and/or signed by
facsimile or other electronic communication. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Loan
Parties, the Agents and the Lenders.

Section 10.2.                  Waiver; Amendments.

(a)                  No failure or delay by the Administrative Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document, and no course of dealing between the Borrower and the
Administrative Agent or any Lender, shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

(b)                 No amendment or waiver of any provision of this Agreement or
of the other Loan Documents (other than the Fee Letter), nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrower and the Required Lenders, or
the Borrower and the Administrative Agent with the consent of the Required
Lenders, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, subject to Section 2.16(b), in addition to the consent of the Required
Lenders, no amendment, waiver or consent shall:

   (i)                 increase the Commitment of any Lender without the written
consent of such Lender;

   (ii)               reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees or other amounts
payable hereunder, without the written consent of each Lender affected thereby;

   (iii)             postpone the date fixed for any payment of any principal
of, or interest on, any Loan or LC Disbursement or interest thereon or any fees
or other amounts hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Commitment, without the written consent of each Lender affected thereby;

   (iv)             change Section 2.21(b) or (c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender;

91

 

   (v)               change any of the provisions of this subsection (b) or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders which are required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

   (vi)             amend Section 1.7 or the definition of “Alternative
Currency” without the written consent of each Revolving Lender; or

   (vii)           release any Subsidiary Loan Party or limit the ability of any
such Subsidiary Loan Party under the Subsidiary Guaranty Agreement, without the
written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default is waived in
writing in accordance with the terms of this Section notwithstanding (i) any
attempted cure or other action taken by the Borrower or any other Person
subsequent to the occurrence of such Event of Default or (ii) any action taken
or omitted to be taken by the Administrative Agent or any Lender prior to or
subsequent to the occurrence of such Event of Default (other than the granting
of a waiver in writing in accordance with the terms of this Section).

Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement any Loan
Document to cure any obvious ambiguity, omission, mistake, defect or
inconsistency.

 

Section 10.3.                  Expenses; Indemnification.

(a)                  The Borrower shall pay (i) all reasonable, out-of-pocket
costs and expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel actually incurred without
regard to statutory presumption for the Administrative Agent and its Affiliates,
in connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel) actually incurred without regard to statutory
presumption by the Administrative Agent, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or any Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses actually incurred without regard to statutory
presumption during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

92

 

(b)                 The Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and the Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all reasonable fees and time charges and
disbursements for attorneys actually incurred without regard to statutory
presumption who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Related Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c)                  The Borrower shall pay, and hold the Administrative Agent,
the Issuing Bank and each of the Lenders harmless from and against, any and all
present and future stamp, documentary, and other similar taxes with respect to
this Agreement and any other Loan Documents, any collateral described therein or
any payments due thereunder, and save the Administrative Agent, the Issuing Bank
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes.

(d)                  To the extent that the Borrower fails to pay any amount
required to be paid to the Administrative Agent, the Issuing Bank or the
Swingline Lender under subsection (a), (b) or (c) hereof, each Lender severally
agrees to pay to the Administrative Agent, the Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s pro rata share (in accordance with its
respective Revolving Commitment (or Revolving Credit Exposure, as applicable)
and Term Loan determined as of the time that the unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

93

 

(e)                  NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO THE
BORROWER OR ANY OTHER PERSON FOR ANY PUNITIVE, SPECIAL, EXEMPLARY OR
CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, ANY
OTHER RELATED TRANSACTION DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN OR ANY LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF. THE BORROWER SHALL NOT BE RESPONSIBLE OR
LIABLE TO ANY INDEMNITEE OR ANY OTHER PERSON FOR ANY PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED THEREIN, ANY LOAN OR ANY LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREOF; PROVIDED, THAT, THE FOREGOING SHALL NOT IN ANY WAY
LIMIT THE BORROWER’S OR ANY SUBSIDIARY LOAN PARTY’S OBLIGATIONS TO PAY (X) ALL
PRINCIPAL AND/OR INTEREST AS PROVIDED IN THE LOAN DOCUMENTS AND (Y) ALL
INDEMNIFICATION OBLIGATIONS AS PROVIDED HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS TO THE EXTENT SUCH INDEMNIFICATION OBLIGATIONS DO NOT CONSTITUTE
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES.

(f)                   Except as otherwise expressly set forth in this Section
10.3, all amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4.                  Successors and Assigns.

(a)                  The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)                 Any Lender may at any time assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, Loans and other Revolving Credit Exposure
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

    (i)                 Minimum Amounts.

      (A)              in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments, Loans and other Revolving Credit
Exposure at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

94

 

      (B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

   (ii)                  Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans, other
Revolving Credit Exposure or the Commitments assigned.

   (iii)                 Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:

      (A)              the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

      (B)              the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) shall be required unless such assignment
is of a Revolving Commitment or a Term Loan to a Lender, an Affiliate of such
Lender or an Approved Fund of such Lender; and

      (C)              the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.

   (iv)                Assignment and Acceptance. The parties to each assignment
shall deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20(e).

   (v)                  No Assignment to the certain Persons. No such assignment
shall be made to (A) the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

95

 

   (vi)                 No Assignment to Natural Persons. No such assignment
shall be made to a natural person.

   (vii)                Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent within five (5) Business Days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower, unless such consent is expressly refused
by the Borrower prior to such fifth Business Day.

96

 

(c)                  The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and Revolving Credit Exposure
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent SunTrust
Bank serves in such capacity, SunTrust Bank and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees”.

(d)                  Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swingline Lender or the
Issuing Bank, sell participations to any Person (other than a natural person,
the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

(e)                  Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver with respect to the
following to the extent affecting such Participant: (i) increase the Commitment
of any Lender without the written consent of such Lender; (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby; (iii) postpone the date fixed for any payment of
any principal of, or interest on, any Loan or LC Disbursement or interest
thereon or any fees hereunder or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date for the termination or reduction of any
Commitment, without the written consent of each Lender affected thereby; (iv)
change Section 2.21(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender; (v)
change any of the provisions of Section 10.2(b) or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders which are required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder without the consent of
each Lender; (vi) release any guarantors, or limit the liability of any such
guarantor, under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of the Subsidiary Guaranty Agreement; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant agrees to be subject to Section
2.24 as though it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.21 as though it were a Lender.

(f)                   Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register in the United States on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. The Borrower and the Administrative Agent shall have inspection
rights to such Participant Register (upon reasonable prior notice to the
applicable Lender) solely for purposes of demonstrating that such Loans or other
obligations under the Loan Documents are in “registered form” for purposes of
the Code. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

97

 

(g)                  A Participant shall not be entitled to receive any greater
payment under Sections 2.18 and 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.20 unless the Borrower is notified in writing of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.20(g) and (h) as though it
were a Lender.

(h)                  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 10.5.                  Governing Law; Jurisdiction; Consent to Service
of Process.

(a)                  This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be construed
in accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.

(b)                  Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the United States District Court for the Northern District of
Georgia, and of any state court of the State of Georgia located in Fulton
County, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or Georgia state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Borrower, the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the other parties (including the Borrower or its properties) in the
courts of any jurisdiction.

(c)                  The Borrower irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any such
suit, action or proceeding described in subsection (b) of this Section and
brought in any court referred to in subsection (b) of this Section. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(d)                  Each party to this Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.1. Nothing
in this Agreement or in any other Loan Document will affect the right of any
party hereto to serve process in any other manner permitted by law.

98

 

Section 10.6.                 WAIVER OF JURY TRIAL. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.7.                 Right of Set-off. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or the Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Lender and the Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or the Issuing Bank.

Section 10.8.                Counterparts; Integration. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Agreement, the Fee
Letter, the other Loan Documents, and any separate letter agreements relating to
any fees payable to the Administrative Agent and its Affiliates constitute the
entire agreement among the parties hereto and thereto and their Affiliates
regarding the subject matters hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf format shall be as
effective as delivery of a manually executed counterpart hereof.

99

 

Section 10.9.               Survival. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates, reports,
notices or other instruments delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.18, 2.19, 2.20, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof. All representations and warranties made
herein, in the Loan Documents, or in the certificates, reports, notices, and
other documents delivered pursuant to this Agreement shall survive the execution
and delivery of this Agreement and the other Loan Documents, and the making of
the Loans and the issuance of the Letters of Credit.

Section 10.10.               Severability. Any provision of this Agreement or
any other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11.               Confidentiality. Each of the Administrative Agent,
the Issuing Bank and each Lender agrees to take normal and reasonable
precautions to maintain the confidentiality of any information designated in
writing as confidential and provided to it by the Borrower or any Subsidiary,
except that such information may be disclosed (i) to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender, including without
limitation accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section 10.11, or which becomes available to the
Administrative Agent, the Issuing Bank, any Lender or any Related Party of any
of the foregoing on a non-confidential basis from a source other than the
Borrower or any of its Related Parties, (v) in connection with the exercise of
any remedy hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, and (vi) subject to provisions
substantially similar to this Section 10.11, to any actual or prospective
assignee or Participant, or (vii) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

Section 10.12.                Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

100

 

Section 10.13.                Waiver of Effect of Corporate Seal. The Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any Charter Document, Requirement of Law, agrees that this Agreement is
delivered by the Borrower under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.

Section 10.14.               Patriot Act. The Administrative Agent and each
Lender hereby notifies the Loan Parties that, pursuant to (a) the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act and (b) the Beneficial Ownership Regulation, it is required
to obtain a Beneficial Ownership Certification. Each Loan Party shall, and shall
cause each of its Subsidiaries to, provide to the extent commercially
reasonable, such information and take such other actions as are reasonably
requested by the Administrative Agent or any Lender in order to assist the
Administrative Agent and the Lenders in maintaining compliance with the Patriot
Act.

Section 10.15.              No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower and each other Loan Party acknowledges and
agrees and acknowledges its Affiliates’ understanding that (i) (A) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the Lenders and the Joint Lead Arrangers are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Lenders and the
Joint Lead Arrangers, on the other hand, (B) each of the Borrower and the other
Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Lenders and each Joint Lead Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person, and (B) neither the Administrative
Agent nor any Lender or Joint Lead Arranger has any obligation to the Borrower,
any other Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender and
each Joint Lead Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent nor any Lender or Joint Lead Arranger has any
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent or any Lender or
any Joint Lead Arranger with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

Section 10.16.               Independence of Covenants. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or would otherwise be within the limitations of, another
covenant shall not avoid the occurrence of a Default or an Event of Default if
such action is taken or condition exists.

101

 

Section 10.17.              Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)                  the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto that is an EEA Financial Institution; and

(b)                  the effects of any Bail-in Action on any such liability,
including, if applicable (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document or (iii) the variation
of the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

Section 10.18.               Judgment Currency. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to the Borrower (or to any other Person who may
be entitled thereto under applicable law).

Section 10.19.                Certain ERISA Matters.

(a)                  Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

   (i)                 such Lender is not using “plan assets” (within the
meaning of Section 3(42) of ERISA or otherwise) of one or more Benefit Plans
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

102

 

   (ii)               the transaction exemption set forth in one or more PTEs,
such as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

   (iii)             (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 8414 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

   (iv)             such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

(b)                 In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

[Remainder of page intentionally blank; signature pages follow.]

103

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal in the case of the Borrower by their respective authorized
officers as of the day and year first above written.

 

  ROLLINS, INC.         By: /s/Paul E. Northen     Name: Paul E. Northen    
Title: Chief Financial Officer         SUNTRUST BANK   as the Administrative
Agent, as the Issuing Bank, as the Swingline Lender and as a Lender         By:
/s/Jonathan Hart     Name: Jonathan Hart     Title: Vice President         BANK
OF AMERICA, N.A.   as a Lender         By:  /s/Charles Hart     Name: Charles
Hart     Title: Vice President

 

Signature Page to

Rollins Credit Agreement

 

 

SCHEDULE I

 

Applicable Margin and Applicable Percentage



 

 

Pricing Level

 

Leverage Ratio

 

 

Applicable Margin for Eurodollar Loans/Applicable Percentage for Letter of
Credit Fees

 

 

Applicable Margin for Base Rate Loans

 

Applicable Percentage for commitment fee

I Greater than or equal to 2.00:1.00

 

1.00% per annum

 

0.00% per annum

 

0.15% per annum

 

II

Less than 2.00:1.00 but greater than or equal to 1.00:1.00

 

 

0.875% per annum

 

0.00% per annum

 

0.125% per annum

III Less than 1.00:1.00

 

0.75% per annum

 

0.00% per annum

 

0.08% per annum

 

 

 

SCHEDULE II

 

Commitment Amounts

 

Lender Revolving
Commitment Amount Term Loan
Commitment Amount SunTrust Bank $87,500,000 $125,000,000 Bank of America, N.A.
$87,500,000 $125,000,000 Total: $175,000,000 $250,000,000

 

 

SCHEDULE 2.22

 

Existing Letters of Credit

 

 

SCHEDULE 4.5(a)

 

Litigation

 

 

SCHEDULE 4.5(b)

 

Environmental Matters

 

 

SCHEDULE 4.14

 

Subsidiaries

 

 

SCHEDULE 7.1

 

Existing Indebtedness

 

 

SCHEDULE 7.2

 

Existing Liens

 

 

SCHEDULE 7.4

 

Existing Investments

 